

Exhibit 10.1
 

EXECUTION COPY
 
logo [logo.gif]








FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF MARCH 16, 2011


AMONG


TESORO CORPORATION,
AS BORROWER


THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
AS LENDERS


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT


THE ROYAL BANK OF SCOTLAND plc,
AS SYNDICATION AGENT


AND


BANK OF AMERICA, N.A., BNP PARIBAS, CITIBANK, N.A.,
NATIXIS, THE BANK OF NOVA SCOTIA,
WELLS FARGO CAPITAL FINANCE, LLC, AND MIZUHO CORPORATE BANK, LTD.
AS CO-DOCUMENTATION AGENTS






____________________________________________________________________________


J.P. MORGAN SECURITIES LLC and RBS SECURITIES INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
_____________________________________________________________________________
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 
  ARTICLE I DEFINITIONS
1

 
 
1.1.
Certain Defined Terms
1

 
1.2.
Plural Forms
28

 
  ARTICLE II THE CREDITS
29

 
 
2.1.
Commitments; Loans.
29

 
2.2.
Required Payments; Termination
30

 
2.3.
Ratable Loans; Types of Advances
31

 
2.4.
Commitment Fee; Aggregate Revolving Loan Commitment
31

 
2.5.
Minimum Amount of Each Advance
31

 
2.6.
Optional Principal Payments
32

 
2.7.
Method of Selecting Types and Interest Periods for New Advances
32

 
2.8.
Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default
32

 
2.9.
Changes in Interest Rate, etc
33

 
2.10.
Rates Applicable After Default
33

 
2.11.
Method of Payment; Settlement
33

 
2.12.
Noteless Agreement; Evidence of Indebtedness
35

 
2.13.
Telephonic Notices
36

 
2.14.
Payments of Interest.
36

 
2.15.
Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
38

 
2.16.
Lending Installations
38

 
2.17.
Non-Receipt of Funds by the Agent
38

 
2.18.
Replacement of Lender
38

 
2.19.
Facility LCs
39

 
2.20.
Increase of Aggregate Revolving Loan Commitment
43

 
2.21.
Defaulting Lenders
43

 
  ARTICLE III YIELD PROTECTION; TAXES      
45

 
 
3.1.
Yield Protection
45

 
3.2.
Changes in Capital Adequacy Regulations
46

 
3.3.
Availability of Types of Advances
46

 
3.4.
Funding Indemnification
46

 
3.5.
Taxes
46

 
3.6.
Lender Statements; Survival of Indemnity
48

 
3.7.
Alternative Lending Installation
48

 
  ARTICLE IV CONDITIONS PRECEDENT
49

 
 
4.1.
Effectiveness of Revolving Loan Commitments
49

 
4.2.
Each Credit Extension
50

 
 
i

--------------------------------------------------------------------------------

 
  ARTICLE V REPRESENTATIONS AND WARRANTIES
51

 
 
5.1.
Existence and Standing
51

 
5.2.
Authorization and Validity
51

 
5.3.
No Conflict; Government Consent
51

 
5.4.
Financial Statements
52

 
5.5.
Material Adverse Change
52

 
5.6.
Taxes
52

 
5.7.
Litigation and Contingent Obligations
52

 
5.8.
Subsidiaries
52

 
5.9.
ERISA
52

 
5.10.
Accuracy of Information
52

 
5.11.
Regulation U
52

 
5.12.
Material Agreements
53

 
5.13.
Compliance With Laws
53

 
5.14.
Ownership of Properties
53

 
5.15.
Plan Assets; Prohibited Transactions
53

 
5.16.
Environmental Matters
53

 
5.17.
Investment Company Act
53

 
5.18.
Insurance
53

 
5.19.
No Default or Unmatured Default
54

 
  ARTICLE VI COVENANTS
54

 
 
6.1.
Financial Reporting
54

 
6.2.
Use of Proceeds
56

 
6.3.
Notice of Default
57

 
6.4.
Conduct of Business
57

 
6.5.
Taxes
57

 
6.6.
Insurance
57

 
6.7.
Compliance with Laws
57

 
6.8.
Maintenance of Properties
57

 
6.9.
Inspection; Keeping of Books and Records
58

 
6.10.
Restricted Payments
58

 
6.11.
Merger
58

 
6.12.
Sale of Assets
59

 
6.13.
Investments and Acquisitions
59

 
6.14.
Indebtedness
60

 
6.15.
Liens
62

 
6.16.
Affiliates
64

 
6.17.
Financial Contracts
64

 
6.18.
Subsidiary Covenants
64

 
6.19.
Contingent Obligations
64

 
6.20.
MLP Agreements and Arrangements
64

 
6.21.
Fixed Charge Coverage Ratio
65

 
6.22.
Minimum Consolidated Tangible Net Worth
65

 
6.23.
Subsidiary Collateral Documents; Subsidiary Guarantors
65

 
ii

--------------------------------------------------------------------------------

 
 
6.24.
Insurance Proceeds
66

 
6.25.
Collection Accounts
66

 
6.26.
Repayment of Indebtedness
66

 
6.27.
Multiemployer Plans
67

 
  ARTICLE VII DEFAULTS
67

 
 
  ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
69

 
 
8.1.
Acceleration
69

 
8.2.
Amendments
70

 
8.3.
Preservation of Rights
71

 
  ARTICLE IX GENERAL PROVISIONS
71

 
 
9.1.
Survival of Representations
71

 
9.2.
Governmental Regulation
71

 
9.3.
Headings
71

 
9.4.
Entire Agreement
71

 
9.5.
Several Obligations; Benefits of this Agreement
72

 
9.6.
Expenses; Indemnification
72

 
9.7.
Numbers of Documents
73

 
9.8.
Accounting
73

 
9.9.
Severability of Provisions
73

 
9.10.
Nonliability of Lenders
73

 
9.11.
Confidentiality
74

 
9.12.
Lenders Not Utilizing Plan Assets
74

 
9.13.
Nonreliance
74

 
9.14.
Disclosure
74

 
9.15.
Performance of Obligations
74

 
9.16.
Subordination of Intercompany Indebtedness
75

 
9.17.
Certifications Regarding Indentures
76

 
9.18.
Co-Agents
76

 
  ARTICLE X THE AGENT
76

 
 
10.1.
Appointment; Nature of Relationship
76

 
10.2.
Powers
77

 
10.3.
General Immunity
77

 
10.4.
No Responsibility for Loans, Recitals, etc
77

 
10.5.
Action on Instructions of Lenders
77

 
10.6.
Employment of Agents and Counsel
78

 
10.7.
Reliance on Documents; Counsel
78

 
10.8.
Agent’s Reimbursement and Indemnification
78

 
10.9.
Notice of Default
78

 
10.10.
Rights as a Lender
78

 
10.11.
Lender Credit Decision
79

 
iii

--------------------------------------------------------------------------------

 
 
10.12.
Successor Agent
79

 
10.13.
Agent and Arrangers Fees
79

 
10.14.
Delegation to Affiliates
79

 
10.15.
Collateral Documents
80

 
10.16.
Exercise of Certain Remedies
80

 
  ARTICLE XI SETOFF; RATABLE PAYMENTS
80

 
 
11.1.
Setoff
80

 
11.2.
Ratable Payments
81

 
11.3.
Application of Payments
81

 
11.4.
Failure to Make Payment
81

 
  ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
82

 
 
12.1.
Successors and Assigns; Designated Lenders
82

 
12.2.
Participations
83

 
12.3.
Assignments
85

 
12.4.
Dissemination of Information
86

 
12.5.
Tax Certifications
86

 
 
ARTICLE XIII NOTICES
86

 
 
13.1.
Notices
86

 
13.2.
Change of Address
87

 
  ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS
87

 
 
  ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
87

 
 
  ARTICLE XVI PRIOR CREDIT AGREEMENT
88

 
 
  ARTICLE XVII USA PATRIOT ACT
89

 
iv

--------------------------------------------------------------------------------


 
SCHEDULES
 
Commitment Schedule
 
Pricing Schedule
 
Departing Lender Schedule
 
Schedule 1.1(a)
-
Eligible Carriers
Schedule 1.1(b)
-
Drop Down Assets
Schedule 1.1(c)
-
Drop Down Subsidiaries
Schedule 2.19.1
-
Letters of Credit Issued Under Prior Credit Agreement
Schedule 5.8
-
Subsidiaries
Schedule 5.9
 
ERISA
Schedule 6.13
-
Investments
Schedule 6.14
-
Indebtedness
Schedule 6.15
-
Liens

EXHIBITS
 
Exhibit A
-
Intentionally Omitted
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Form of Loan/Credit Related Money Transfer Instruction
Exhibit E
-
Form of Revolving Note (if requested)
Exhibit F
-
Form of Designation Agreement
Exhibit G
-
Form of Officer’s Certificate
Exhibit H
-
List of Closing Documents
Exhibit I-1
-
Form of Interim Collateral Report
Exhibit I-2
-
Form of Monthly Collateral Report


 
v

--------------------------------------------------------------------------------

 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Fifth Amended and Restated Credit Agreement, dated as of March 16, 2011, is
entered into by and among Tesoro Corporation, a Delaware corporation, the
Lenders, the LC Issuers, and JPMorgan Chase Bank, National Association, as
Administrative Agent.
 
WHEREAS, the Borrower, certain of the Lenders, certain other parties and the
Agent are currently party to the Prior Credit Agreement;
 
WHEREAS, the Borrower, the Lenders and the Agent have agreed (a) to enter into
this Agreement in order to (i) amend and restate the Prior Credit Agreement in
its entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Prior Credit Agreement, which shall be repayable in accordance with the terms of
this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrower;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Prior Credit Agreement or be deemed to evidence or constitute full repayment
of such obligations and liabilities, but that this Agreement shall amend and
restate in its entirety the Prior Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof; and
 
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the Prior
Credit Agreement) shall continue in full force and effect as modified or
restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Closing Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Prior Credit
Agreement is hereby amended and restated as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1. Certain Defined Terms.  As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Account Debtor” means the account debtor or obligor with respect to any of the
Receivables and/or the prospective purchaser with respect to any contract right,
and/or any party who enters into or proposes to enter into any contract or other
arrangement with the Borrower or any Subsidiary.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
 
1

--------------------------------------------------------------------------------

 
“Act” is defined in Article XVII hereof.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period.  The term “Advance” shall, unless otherwise indicated, include
Non-Ratable Loans and Collateral Protection Advances.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
 
“Agent” means JPMorgan in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
as Administrative Agent, and any successor Agent appointed pursuant to Article
X.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Aggregate Outstanding Revolving Loan Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Loan Credit Exposures of all the Lenders.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as increased or reduced from time to time
pursuant to the terms hereof.  The Aggregate Revolving Loan Commitment as of the
Closing Date is One Billion Eight Hundred Fifty Million and 00/100 Dollars
($1,850,000,000).
 
“Agreement” means this Fifth Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.
 
“Agreement Accounting Principles” means US GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial covenants set forth in Sections 6.21
and 6.22 (and the defined terms used in such Sections), “Agreement Accounting
Principles” means US GAAP as in effect in the United States as of the Closing
Date, applied in a manner consistent with that used in preparing the financial
statements of the Borrower referred to in Section 5.4 hereof.
 
“Alternate Base Rate” means, for any date, a rate per annum equal to the highest
of (i) the Prime Rate for such day, (ii) the Federal Funds Effective Rate plus
1/2% per annum for such day, and (iii) the Eurodollar Rate (without giving
effect to the Applicable Margin) for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided  that,  for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page
(or  on  any  successor  or substitute page) at approximately 11:00 a.m.
London  time  on  such day.  Any change in the Alternate Base Rate due to a
change  in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time as set forth in the
Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type consisting of Revolving Loans as set forth in the Pricing
Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities LLC and RBS Securities Inc., in their
respective capacities as the co-lead arrangers and joint bookrunners for the
credit facilities evidenced by this Agreement.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, vice president-finance or
vice president-controller of the Borrower, acting singly.
 
“Available Aggregate Revolving Loan Commitment” means, at any time, the lesser
of (i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing Base then
in effect, minus the Aggregate Outstanding Revolving Loan Credit Exposure at
such time.
 
“Bank Products” means, with respect to any Lender, any of the following services
provided to the Borrower or an Affiliate thereof by any Lender or the Agent: (i)
Rate Management Transactions, (ii) commercial credit card services, (iii) cash
management and other treasury management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, and interstate depository network services), and (iv) foreign
exchange related services.
 
“Bankruptcy Event” means, with respect to any Person, such Person if it becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
 
3

--------------------------------------------------------------------------------

 
“Borrower” means Tesoro Corporation, a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
 
“Borrowing Base” means, as of any date of calculation, an amount equal to the
lesser of (x) the Aggregate Revolving Loan Commitment, and (y) as set forth on
the most current Interim Collateral Report or Monthly Collateral Report, as
applicable, delivered to the Agent, the aggregate of (i) 100% of Perfected Cash
Interests, plus (ii) eighty-five percent (85%) of the Gross Amount of Eligible
Receivables, plus (iii) eighty percent (80%) of the Gross Amount of Eligible
Petroleum Inventory, minus (iv) the Rental Reserve, minus (v) the Standard
Reserve, and minus (vi) such reserves as the Agent may from time to time
reasonably deem appropriate; provided, however, that the Agent, upon the
occurrence and during the continuance of a Default, may, in its reasonable
discretion and without the Borrower’s consent, decrease the foregoing
percentages.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.7.
 
“Business Activity Report” means (A) a Notice of Business Activities Report
filed with the State of Minnesota, Department of Revenue or (B) any similar
report required by any other State relating to the ability of the Borrower or
any Subsidiary Guarantor to enforce its Receivables claims against Account
Debtors located in any such state.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois and New York, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, and the senior notes of government
sponsored enterprises, (ii) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest, (v) tax exempt, auction rate securities, and variable rate demand
notes which are AAA rated, (vi) money market mutual funds where total investment
does not exceed five percent of total assets, and (vii) repurchase agreements
that are collateralized by securities for direct investments.
 
 
4

--------------------------------------------------------------------------------

 
“Catalyst Sale/Leaseback Transaction” means a sale-leaseback transaction (the
agreements, documents, and instruments for which, as well as the rights and
remedies thereunder, have been collaterally assigned by the Borrower or the
applicable Subsidiary to the Agent on terms and conditions reasonably acceptable
to the Agent) by the Borrower or any of the Subsidiaries of any catalyst
containing one or more precious metals used by the Borrower or any of the
Subsidiaries in the ordinary course of business.
 
“Change in Control” means the occurrence of any of the following events:  (i)
there shall be consummated (A) any consolidation or merger of the Borrower in
which the Borrower is not the continuing or surviving corporation or pursuant to
which shares of the Borrower’s common stock would be converted into cash,
securities or other property, other than a merger of the Borrower where a
majority of the Board of Directors of the surviving corporation are, and for a
two year period after the merger continue to be, persons who were directors of
the Borrower immediately prior to such merger or were elected as directors, or
nominated for election as directors, by a vote of at least two-thirds of the
directors then still in office who were directors of the Borrower immediately
prior to such merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Borrower, unless, immediately following such sale, lease, exchange
or transfer, such assets are owned, directly or indirectly, by the Borrower or
one or more Subsidiaries of the Borrower; (ii) the shareholders of the Borrower
shall approve any plan or proposal for the liquidation or dissolution of the
Borrower; (iii) (A) any “person” as defined in the Securities Exchange Act of
1934 (the “Exchange Act”), other than the Borrower or a Subsidiary or any
employee benefit plan sponsored by the Borrower or a Subsidiary, shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Borrower representing 50% or more of the combined voting
power of the Borrower’s then outstanding securities ordinarily (and apart from
rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, and (B) at any time
during a period of two consecutive years thereafter, individuals who immediately
prior to the beginning of such period constituted the Board of Directors of the
Borrower shall cease for any reason to constitute at least a majority thereof,
unless the election or the nomination by the Board of Directors for election by
the Borrower’s shareholders of each new director during such period was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period; or (iv) a “Change of Control” or like
event under any agreement, document or instrument evidencing Material
Indebtedness.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any LC Issuer (or, for purposes of Section 3.2, by any lending office of such
Lender or by such Lender’s or such LC Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; 
provided, however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a "Change in Lay", regardless of the date enacted, adopted
or issued.
 
“Closing Date” means the later of March 16, 2011 and the date on which all of
the conditions to the effectiveness hereof have been satisfied.
 
“Co-Agent” means each of The Royal Bank of Scotland plc, as syndication agent
and Bank of America, N.A., BNP Paribas, Citibank, N.A., Natixis, The Bank of
Nova Scotia, Wells Fargo Capital Finance, LLC, and Mizuho Corporate Bank, Ltd.,
each in its capacity as co-documentation agent, together with their respective
successors and assigns.
 
 
5

--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower or any of its Subsidiary Guarantors in or upon which a
security interest or lien is granted to the Agent, for the benefit of the
Holders of Secured Obligations, or to the Agent, for the benefit of the Lenders,
whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Security
Agreement and all other security agreements, loan agreements, notes, guarantees,
subordination agreements, pledges, warrants, mortgages, charges, debentures,
hypothecations, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether heretofore, now, or hereafter executed by or on behalf of the Borrower
or any of its Subsidiary Guarantors and delivered to the Agent or any of the
Lenders, together with all agreements and documents referred to therein or
contemplated thereby.
 
“Collateral Protection Advance” is defined in Section 2.1.2.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Collection Account” is defined in Section 6.25.
 
“Commitment Fee” is defined in Section 2.4.1.
 
“Commitment Schedule” means the Schedule identifying the Lenders’ respective
Revolving Loan Commitments, as attached hereto and identified as such.
 
“Consolidated Capital Expenditures” means, for any period, with respect to the
Borrower and its Subsidiaries, the aggregate of all expenditures by the Borrower
and its Subsidiaries for  the acquisition or leasing (pursuant to a Capitalized
Lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs, and improvements during such period) which
are capitalized under Agreement Accounting Principles on the Borrower’s or any
Subsidiary’s balance sheet.
 
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) income and franchise tax expense, (iii) depreciation, (iv)
amortization and (v) any other non-cash charges, minus, to the extent included
in Consolidated Net Income, (i) interest income (except to the extent deducted
in determining Consolidated Interest Expense) and (ii) any other non-cash
income, all reported for the Borrower and its Subsidiaries on a consolidated
basis.  For the avoidance of doubt, no amounts in respect of Net Mark-to-Market
Exposure shall be included in any computation of Consolidated EBITDA.
 
“Consolidated Interest Expense” means, with reference to any period, the accrued
interest expense of the Borrower and its Subsidiaries reported on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Receivables
Purchase Facility.
 
 
6

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, with reference to any period, the consolidated
net earnings (or loss) of the Borrower and its Subsidiaries reported for such
period.
 
“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated total stockholders’ equity of such Person and its Subsidiaries
reported on a consolidated basis in accordance with Agreement Accounting
Principles and as reported in such Person’s most recent Form 10-K or Form 10-Q
filing, as applicable, with the U.S. Securities and Exchange Commission, minus
at all times all items that are reported in such Form 10-K or Form 10-Q filing,
as applicable, as “acquired intangibles net” and “goodwill.”
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss; provided, however, that amounts held or allocated as reserves for
obligations arising under or in connection with (i) any Plan or other pension
fund related item, (ii) litigation, judgments and legal proceedings, and (iii)
compliance with Environmental Laws, including, without limitation, the
remediation of any environmental related issues with respect to its Property,
shall not constitute “Contingent Obligations.”
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” is defined in Section 2.8.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Credit Party” means the Agent, the LC Issuers, the Non-Ratable Lender or any
other Lender.
 
“Current Petroleum Inventory Market Price” means, with respect to any Petroleum
Inventory, the market price for such Petroleum Inventory as set forth in a
published or reported price index maintained by a third-party that is not an
Affiliate of the Borrower and that prepares such index in the ordinary course of
its business.  Current Petroleum Inventory Market Price shall be determined
using published or reported price indices created or distributed by Oil Price
Information Service, commonly known as OPIS, and/or Platts Oilgram Price Report,
commonly known as Platts.  In the event OPIS or Platts no longer provides the
aforementioned price indices, or in the event the Borrower and the Agent
determine that either OPIS or Platts no longer accurately provides pricing
information for Petroleum Inventory, the Borrower and the Agent shall replace
one or both of the OPIS and Platts price indices, as applicable, with other
third-party price indices reasonably acceptable to each of the Borrower and the
Agent.
 
 
7

--------------------------------------------------------------------------------

 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Facility LCs,
Non-Ratable Loans or Collateral Protection Advances or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Facility LCs, Non-Ratable Loans and
Collateral Protection Advances under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Departing Lender” means each lender under the Prior Credit Agreement that does
not have a Revolving Loan Commitment hereunder and is identified on the
Departing Lender Schedule hereto.
 
“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Closing Date attached hereto and identified as such.
 
“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to Section
12.1.2.
 
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.
 
“Designation Agreement” is defined in Section 12.1.2.
 
“Dilution Factors” means, without duplication, with respect to any period
covered by a field exam, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs and other non-cash credits
which are recorded to reduce Receivables in a manner consistent with current and
historical accounting practices of the Borrower.


“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors
corresponding with the field exam most recently received by the Agent divided by
(b) total gross sales corresponding with such field exam.


“Dilution Reserve” means, at any date, (i) the amount by which the Dilution
Ratio exceeds six  percent (6%) multiplied by (ii) the Eligible Receivables on
such date.


“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
 
 
8

--------------------------------------------------------------------------------

 
“Drop Down Assets” means (i) all Property of the Borrower and its Subsidiaries
identified on Schedule 1.1(b) and (ii) Property of the Borrower and its
Subsidiaries identified by the Borrower from time to time as “Drop Down Assets”,
which Property shall constitute storage and logistics assets; provided, that no
Collateral shall constitute a Drop Down Asset.
 
“Drop Down Subsidiaries” means (i) all Subsidiaries of the Borrower identified
on Schedule 1.1(c) and (ii) identified by the Borrower from time to time as a
“Drop Down Subsidiary”; provided, that the Drop Down Subsidiaries shall not own
or control any Collateral.
 
“Drop Down Transactions” means the contribution, sale, lease, conveyance,
disposition or other transfer by the Borrower and/or its Subsidiaries of the
Drop Down Assets and the Drop Down Subsidiaries to the MLP; provided that no
assets that constitute Collateral shall be permitted to be contributed, sold,
leased, conveyed, disposed or otherwise transferred pursuant to any such
transaction.
 
“Eligible Carrier” means any of the terminals, warehouses, carriers and pipeline
companies listed or described in Schedule 1.1(a) to this Agreement, as such
Schedule 1.1(a) may be revised by the Borrower from time to time with the
consent of the Agent, such consent not to be unreasonably withheld.
 
“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and (i)
is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.
 
“Eligible Petroleum Inventory” means Petroleum Inventory of the Borrower and the
Subsidiary Guarantors which is held for sale or lease or refining in the
ordinary course of business or furnished under any contract of service by the
Borrower or such Subsidiary Guarantors in the ordinary course of business which
is at all times and shall continue to meet standards of eligibility from time to
time established in accordance with this Agreement.  Initially, standards of
eligibility will be established by the Agent in its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious) and may be revised from time to time by the Agent in its reasonable
credit judgment (which credit judgment shall be exercised in a manner that is
not arbitrary or capricious).  In general, without limiting the foregoing, the
following Petroleum Inventory constitutes Eligible Petroleum Inventory:
 
(a)           (i) Petroleum Inventory that is subject to a valid, first priority
perfected lien and security interest in favor of the Agent on behalf of the
Holders of Secured Obligations; provided, such Petroleum Inventory may be
subject to one or more Specified Liens; or (ii) Petroleum Inventory that has
been delivered to an Eligible Carrier subject to a valid, first priority
perfected lien and security interest in favor of the Agent on behalf of the
Holders of Secured Obligations with UCC financing statements (or any other
applicable form filings) perfecting or continuing the perfection of the security
interest of the Agent on behalf of the Holders of Secured Obligations in such
Petroleum Inventory having been duly filed where necessary and either (x) no
document of title is issued with respect to such Petroleum Inventory by such
Eligible Carrier, or (y) if a document of title is issued with respect to such
Petroleum Inventory by such Eligible Carrier, the original of such document of
title is delivered to the Agent or its designated bailee or agent; provided,
such Petroleum Inventory may be subject to one or more Specified Liens;
 
(b)           Petroleum Inventory that is in good saleable or usable condition,
is not deteriorating in quality and is not obsolete, and is of a quality which
(in locations where sold by the Borrower) is marketable at prevailing market
prices for such products and meets all applicable governmental regulations and
standards at the place of intended sale;
 
 
9

--------------------------------------------------------------------------------

 
(c)           Petroleum Inventory to which the Borrower or its Subsidiaries have
title (provided all documentation necessary to provide the Agent with a first
priority, perfected Lien thereon shall be in full force and effect); provided,
such Petroleum Inventory may be subject to one or more Specified Liens; or, in
the case of Petroleum Inventory described in clause (ii) of paragraph (a) above,
the Borrower has the absolute and unconditional right to obtain such Petroleum
Inventory or Petroleum Inventory equivalent to such Petroleum Inventory from an
Eligible Carrier, in each case, free and clear of any and all Liens whatsoever,
other than those (1) in favor of the Agent on behalf of the Holders of Secured
Obligations created pursuant to the Collateral Documents and (2) those in favor
of an Eligible Carrier that arise under applicable law or contract and for which
appropriate amounts have been allocated under the Rental Reserve; provided, such
Petroleum Inventory may be subject to one or more Specified Liens;
 
(d)           Petroleum Inventory that is (1) located at a location owned by the
Borrower or a Subsidiary Guarantor, (2) delivered to an Eligible Carrier under
an arrangement described in clause (ii) of paragraph (a) above, or (3) located
at a location leased by or under contract by the Borrower or a Subsidiary
Guarantor so long as such location is either subject to a Third Party Agreement
or such location is subject to the Rental Reserve;
 
(e)           Petroleum Inventory that is not commingled with Petroleum
Inventory of any Person other than the Borrower and/or its Subsidiaries or has
been delivered to an Eligible Carrier under an arrangement described in clause
(ii) of paragraph (a) above,
 
(f)           Petroleum Inventory that is in full conformity with the
representations and warranties made by the Borrower or a Subsidiary Guarantor to
the Agent with respect thereto whether contained in this Agreement or the
Security Agreement, and
 
(g)           To the extent Petroleum Inventory is in transit on the high seas
to or from a non-Affiliate, (1) it does not constitute a Receivable, (2) if
purchased with a Letter of Credit, a copy of such Letter of Credit has been
delivered to the Agent, (3) it is covered by insurance in form and substance
reasonably acceptable to the Agent, and (4) all applicable documents of title
have been delivered to the Agent (or a designee (including, if so designated by
the Agent, the Borrower or a Subsidiary Guarantor) of the Agent); provided,
however, that with respect to the high seas Petroleum Inventory described in
this clause (g), the amount of such high seas Petroleum Inventory on any date of
determination in excess of 33.333% of the aggregate amount of all Petroleum
Inventory then owned by the Borrower and its Subsidiary Guarantors on such date
of determination shall not constitute Eligible Petroleum Inventory.
 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Petroleum Inventory located, stored or maintained at any
retail service station or in a railroad car, or otherwise in transit upon a
railway system, shall constitute Eligible Petroleum Inventory.
 
“Eligible Receivables” means Receivables created by the Borrower or any
Subsidiary Guarantor, in each case in the ordinary course of its business
arising out of the sale of goods or rendition of services by the Borrower or
such Subsidiary Guarantor, which Receivables are and at all times shall continue
to meet standards of eligibility from time to time reasonably established in
accordance with this Agreement.  Initially, standards of eligibility will be
established by the Agent in its reasonable credit judgment (which credit
judgment shall be exercised in a manner that is not arbitrary or capricious) and
may be revised from time to time by the Agent in its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious).  In general, without limiting the foregoing, the following
Receivables are not Eligible Receivables:
 
(a) Receivables which remain unpaid sixty (60) days after the date on which
payment was due or ninety (90) days after the date of the original applicable
invoice;
 
 
10

--------------------------------------------------------------------------------

 
(b) Receivables on any date of determination which are owing by an Account
Debtor and its Affiliates (i) which are from an Account Debtor whose senior
unsecured obligations without giving effect to third party credit enhancement
are rated no less than BBB- by S&P (or the equivalent by a recognized credit
rating agency reasonably acceptable to the Agent) to the extent that the
aggregate amount of Receivables owing by said Account Debtor and its Affiliates
to the Borrower or any Subsidiary Guarantor exceeds 25% or, upon the request of
the Borrower and with the approval of the Agent, up to 35%, times the aggregate
amount of all Eligible Receivables on such date; or (ii) if such Account Debtor
does not have such minimum rating, to the extent that the aggregate amount of
Receivables owing by such Account Debtor and its Affiliates to the Borrower or
any Subsidiary Guarantor exceeds 25% times the aggregate amount of all Eligible
Receivables on such date;
 
(c) all Receivables owing by a single Account Debtor (including Receivables
which remain unpaid fewer than sixty (60) days after the date on which payment
was due or ninety (90) days after the date of the original applicable invoice)
if fifty percent (50%) of the aggregate balance owing by such Account Debtor,
calculated without taking into account any credit balances of such Account
Debtor, remains unpaid ninety (90) days after the date of the original
applicable invoice or has otherwise become, or has been determined by the Agent
to be ineligible in accordance with the provisions of this definition;
 
(d) Receivables with respect to which the Account Debtor is a director, officer,
employee, Subsidiary or Affiliate of the Borrower or any Subsidiary thereof;
 
(e) (i) Receivables with respect to which the Account Debtor is the United
States of America, any federal, state, local or other political subdivision
thereof or any department, agency or instrumentality of any of the foregoing,
unless the Borrower or applicable Subsidiary Guarantor has complied with the
provisions of the Federal Assignment of Claims Act or other applicable statutes,
including executing and delivering to the Agent all statements of assignment
and/or notification which are in form and substance acceptable to the Agent and
which are deemed necessary by the Agent to effectuate the assignment of such
Receivables to the Agent for the benefit of the Holders of Secured Obligations;
and (ii) Receivables with respect to which the Account Debtor is a foreign
government, any federal, state, local or other political subdivision thereof, or
any department, agency, or instrumentality of any of the foregoing described in
this clause (ii);
 
(f) Receivables not denominated in Dollars or not payable in the United States;
 
(g) Receivables with respect to which the Account Debtor is not a resident of
the United States (which shall not be deemed to include any territories of the
United States) or Canada unless (i) the Account Debtor has supplied the Borrower
or applicable Subsidiary Guarantor with an irrevocable letter of credit (which
letter of credit shall be delivered to the Agent and shall be in form and
substance acceptable to the Agent), or (ii) the full payment of such Receivable
shall have been insured by the Borrower or applicable Subsidiary Guarantor
pursuant to an insurance policy in form and substance acceptable to the Agent
issued by a financial institution satisfactory to the Agent, which policy names
the Agent as the loss payee or beneficiary thereof; provided, however, that up
to $25,000,000 of Receivables for which the Account Debtors therefor reside in
the United Kingdom, Japan, Australia, Singapore or a country which is a member
of the European Union shall constitute Eligible Receivables so long as all of
the other eligibility requirements for such Receivables are satisfied;
 
(h) Receivables that are subject to any dispute, contra-account, defense, offset
or counterclaim, volume rebate or advertising or other allowance; provided that
if any portion of any such Receivables is not subject to any material dispute,
contra-account, defense, offset, counterclaim, volume rebate or advertising or
other allowance and the payment of such portion is not being withheld or delayed
or otherwise affected in any manner due to the portion that is subject to such
material dispute, contra-account, defense, offset, counterclaim, volume rebate
or advertising or other allowance, then such portion which is not subject to any
material dispute, contra-account, defense, offset, counterclaim, volume rebate
or advertising or other allowance shall not be excluded from Eligible
Receivables because of this clause (h); provided, further, that the portion of a
contra-account that arises from a claim against the Borrower or a Subsidiary
Guarantor that is supported by a letter of credit issued on behalf of the
Borrower or a Subsidiary Guarantor in favor of a customer as payment for goods
or services shall not be excluded from Eligible Receivables because of this
clause (h);
 
 
11

--------------------------------------------------------------------------------

 
(i) Receivables with respect to which the Account Debtor is the subject of a
bankruptcy or similar insolvency proceeding or has made an assignment for the
benefit of creditors or whose assets have been conveyed to a receiver, pledgee,
trustee or assignee for the benefit of creditors unless there is a letter of
credit supporting such Receivables (which letter of credit shall have been
delivered to the Agent and shall be in form and substance acceptable to the
Agent);
 
(j) Receivables with respect to which the Account Debtor’s obligation to pay the
Receivable is conditional upon the Account Debtor’s approval or is otherwise
subject to any repurchase obligation or return right, as with sales made on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval (except with
respect to Receivables in connection with which Account Debtors are entitled to
return Petroleum Inventory on the basis of the quality of such Petroleum
Inventory) or consignment basis, or where such Receivables represent progress
billings;
 
(k) Receivables with respect to which the Account Debtor is located in Minnesota
(or any other jurisdiction which adopts a statute or other requirement with
respect to which any Person that obtains business from within such jurisdiction
or is otherwise subject to such jurisdiction’s tax law requiring such Person to
file a Business Activity Report or make any other required filings in a timely
manner in order to enforce its claims in such jurisdiction’s courts or arising
under such jurisdiction’s laws); provided, however, such Receivables shall
nonetheless be eligible if the Borrower or applicable Subsidiary Guarantor has
filed a Business Activity Report (or other applicable report) with the
applicable state office, or is qualified to do business in such jurisdiction
and, at the time the Receivable was created, was qualified to do business in
such jurisdiction, or had on file with the applicable state office a current
Business Activity Report (or other applicable report), or is exempt from such
filing requirement;
 
(l) Receivables with respect to which the Account Debtor’s obligation does not
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms;
 
(m) Receivables with respect to which the Borrower or applicable Subsidiary
Guarantor has not yet shipped the applicable goods or performed the applicable
service;
 
(n) any Receivable which is not in conformity with the representations and
warranties made by the Borrower or the applicable Subsidiary Guarantors to the
Agent with respect thereto, whether contained in this Agreement or the Security
Agreement;
 
(o) Receivables in connection with which the Borrower or applicable Subsidiary
Guarantor (or any other party to such Receivable) is in default in the
performance or observance of any of the terms thereof (other than payment of
such Receivable) in any material respect;
 
(p) Receivables that are not bona fide existing obligations created by the sale
and actual delivery of inventory, goods or other property or the furnishing of
services of other good and sufficient consideration to customers of the Borrower
or the applicable Subsidiary Guarantors in the ordinary course of business;
 
 
12

--------------------------------------------------------------------------------

 
(q) Receivables subject to any Lien or the Petroleum Inventory, goods, property,
services or other consideration of which any such Receivable constitutes
proceeds is subject to any such Lien, in either case other than the Lien granted
to the Agent in connection herewith for the benefit of the Holders of Secured
Obligations; provided, that such Receivables may be subject to one or more
Specified Liens;
 
(r) Receivables that have been classified by the Borrower or any Subsidiary
Guarantor as doubtful or that have otherwise failed to meet established or
customary credit standards of the Borrower or the Subsidiary Guarantors, to the
extent of such write-down;
 
(s) Receivables evidenced by a promissory note or other similar instrument;
 
(t) Receivables that are expressly by their terms subordinate or junior in right
or priority of payment to any other obligation or claim of the Account Debtor;
 
(u) Receivables that are consigned or otherwise assigned to any Person for
collection or otherwise; and
 
(v) Receivables generated by sales on a cash-on-delivery basis.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
common law, judicial decisions, regulations, ordinances, rules, judgments,
orders decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar
Advance for such Interest Period shall be the rate at which deposits in Dollars
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Agent in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the applicable Eurodollar Rate.
 
 
13

--------------------------------------------------------------------------------

 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
 
“Excess Availability” means, on any date of determination, the excess of the
Borrowing Base over the Aggregate Outstanding Credit Exposure on such date.
 
“Excluded Proceeds” is defined in Section 6.24.
 
“Excluded Subsidiary” means each of Interior Fuels Company, Tesoro Petroleum
(Singapore) Pte. Ltd., Tesoro Canada Supply & Distribution Ltd, RW Land Company
(f/k/a Philosopher’s Stone Land Company), Redland Vision, LLC (f/k/a
Philosopher’s Stone Land Partners, L.P.), RidgeWood Association, the MLP, the
Drop Down Subsidiaries, Tesoro Logistics GP, LLC, Tesoro Alaska Logistics LLC,
Tesoro Logistics Operations LLC and Tesoro Trucking Operations LLC, the Pipeline
Subsidiaries, and such other Subsidiaries that the Borrower, with the Agent’s
prior written consent, may identify to the Agent and the Lenders from time to
time.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, each LC Issuer, the Agent or any other recipient of any payment to
be made by or on account of any obligation of the Borrower or any Subsidiary
Guarantor under any Loan Document, (a) taxes imposed on its net income, and
franchise taxes imposed on it, by (i) the United States, (ii) the jurisdiction
under the laws of which such Lender, such LC Issuer, the Agent or such recipient
is incorporated or organized or any political combination or subdivision or
taxing authority thereof or (iii) the jurisdiction in which the Agent’s, such
Lender’s, such LC Issuer’s or such recipient’s principal executive office or
such Lender’s applicable Lending Installation is located, (b) any U.S. federal
withholding taxes imposed by Sections 1471 through 1474 of the Code as of the
date of this Agreement (and any amended or successor version that is
substantively comparable, but only if the requirements in such amended or
successor version for avoiding the withholding are not materially more onerous
than the requirements in the current version) and any regulations or official
interpretations thereof, (c) any branch profits tax imposed under the Code or
any similar tax imposed by any other jurisdiction in which Borrower is located,
(d) in the case of any Non-U.S. Lender, any withholding tax resulting from any
requirements of law in effect at the time such Non-U.S. Lender becomes a party
to this Agreement (or designates a new Lending Installation), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Installation (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to Section 3.5(i), and (e) any U.S. federal backup withholding tax.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Facility LC” is defined in Section 2.19.1.
 
“Facility LC Application” is defined in Section 2.19.3.
 
“Facility LC Collateral Account” is defined in Section 2.19.11.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next
1/100th of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations at approximately 10:00 a.m. (Chicago time) for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.
 
 
14

--------------------------------------------------------------------------------

 
“Financing” means, with respect to any Person, (i) the issuance or sale by such
Person of any equity interests in such Person, or (ii) the issuance or sale by
such Person of any Indebtedness other than Indebtedness described in Sections
6.14.1 through 6.14.5; provided, however, that the foregoing clause (ii) shall
not permit the incurrence by the Borrower or any Subsidiary of any Indebtedness
if such incurrence is not otherwise permitted by this Agreement.
 
“Fixed Charges” means, for any period of determination, the sum of (i)
Consolidated Interest Expense on a cash basis, and (ii) scheduled cash payments
of the principal amount of Indebtedness; provided, however, that payments of
principal owing under or in connection with the Revolving Loans shall not be
included in any determination of Fixed Charges.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.10, bears interest at the Floating Rate.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Golden Eagle Refinery” means the refining facility located in Martinez,
California with a rated crude oil capacity of approximately 166,000 barrels per
day as of the Closing Date.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Gross Amount of Eligible Petroleum Inventory” means Eligible Petroleum
Inventory valued at market value, less (i) the value of reserves which have been
recorded by the Borrower and the Subsidiary Guarantors with respect to obsolete,
slow-moving or excess Petroleum Inventory, and (ii) such other reserves as the
Agent elects to establish in accordance with its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious).
 
“Gross Amount of Eligible Receivables” means the outstanding face amount of
Eligible Receivables, determined in accordance with Agreement Accounting
Principles, consistently applied, less (i) all financing charges, late fees and
other fees that are unearned, (ii) the value of any accrual that has been
recorded by the Borrower and the Subsidiary Guarantors with respect to downward
price adjustments, (iii) the Dilution Reserve, and (iv) such other reserves as
the Agent elects to establish in accordance with its reasonable credit judgment
(which credit judgment shall be exercised in a manner that is not arbitrary or
capricious).
 
 
15

--------------------------------------------------------------------------------

 
“Guaranty” means the Amended and Restated Subsidiary Guaranty, dated as of March
16, 2011, made by certain Subsidiaries of the Borrower in favor of the Agent for
the benefit of the Holders of Secured Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Hazardous Materials” means any waste, pollutant, contaminant, toxic substance,
hazardous waste, hazardous substance or other chemical or substance regulated by
or for which liability or standards of care are imposed under any Environmental
Law, including, without limitation, petroleum, including crude oil or any
fraction thereof, radioactive material, polychlorinated biphenyls and asbestos
in any form or condition.
 
"Highest Lawful Rate" means, at any time, the maximum rate of interest the
Holders of Secured Obligations may lawfully contract for, charge, or receive in
respect of the Secured Obligations as allowed by any applicable law.  For
purposes of determining the Highest Lawful Rate under applicable law of the
State of Texas, the applicable rate ceiling shall be (a) the “weekly ceiling”
described in and computed in accordance with the provisions of Section 303.003
of the Texas Finance Code, as amended, or (b) if the parties subsequently
contract as allowed by any applicable law, the “quarterly ceiling” or the
“annualized ceiling” computed pursuant to Section 303.008 of the Texas Finance
Code, as amended; provided, however, that at any time the “weekly ceiling”, the
“quarterly ceiling”, or the “annualized ceiling” shall be less than eighteen
percent (18.0%) per annum or more than twenty-four percent (24.0%) per annum,
the provisions of Section 303.009(a) and Section 300.009(b) of the Texas Finance
Code, as amended, shall control for purposes of such determination, as
applicable.
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) each LC Issuer in respect of Reimbursement Obligations, (iii) the Agent,
the Lenders, and the LC Issuers in respect of all other present and future
obligations and liabilities of the Borrower or any of its Subsidiary Guarantors
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
the Borrower or any Subsidiary Guarantor hereunder or under other Loan Documents
in respect of the obligations and liabilities of the Borrower or such Subsidiary
Guarantor to such Person, (v) each Lender (or affiliate thereof), in respect of
all Bank Product Obligations provided by such Lender (or affiliate thereof) to
the Borrower or its Affiliates, and (vi) their respective successors,
transferees and assigns.
 
“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions, (xii) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any capital stock of such Person, (xiii) the
liquidation value of any mandatorily redeemable preferred capital stock of such
Person or its Subsidiaries held by any Person other than such Person and its
wholly-owned Subsidiaries, (xiv) obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such obligations, and (xv) any other obligation for borrowed
money which in accordance with Agreement Accounting Principles would be shown as
a liability on the consolidated balance sheet of such Person.  Obligations of
the Borrower and its Subsidiaries to pay dues to Marine Spill Response
Corporation in an aggregate amount of up to $4,000,000 shall not be deemed to
constitute Indebtedness. Obligations in an aggregate amount not in excess of
$7,000,000 at any time owing in respect of the Borrower’s retention and use of
Cook Inlet Spill Prevention and Response, Inc. (which provides the Borrower with
spill-response capabilities) shall not constitute Indebtedness.
 
 
16

--------------------------------------------------------------------------------

 


     “Indebtedness Prepayment Conditions” means, with respect to any prepayment,
defeasance, purchase, redemption, retirement or acquisition of any Indebtedness,
so long as immediately before and after making such prepayment of Indebtedness,
on a pro forma basis (i) no Default or Unmatured Default exists, (ii) Excess
Availability equals or exceeds 20% of the Borrowing Base then in effect and
shall remain equal to or in excess of 20% for the remainder of the day on which
such prepayment is made, and (iii) the “Fixed Charge Coverage Ratio” as
calculated in Section 6.21 on a rolling four quarter basis exceeds 1.15 to 1.00
.
“Index Debt Rating” means a rating in respect of the senior, secured, long-term
Indebtedness of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on but exclude the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“Interim Collateral Report” means a report, in form and substance substantially
similar to Exhibit I-1 hereto and acceptable to the Agent.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificates of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“JPMorgan” means JPMorgan Chase Bank, National Association, in its individual
capacity, and its successors.
 
“LC Exposure” means, with respect to a Lender at any time, its Pro Rata Share of
the total LC Obligations at such time.
 
“LC Fee” is defined in Section 2.19.4.
 
“LC Issuer” means (i) JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) and (ii) any other Lender with a Revolving Loan
Commitment hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender) which, at the Borrower’s request, agrees, in such Lender’s sole
discretion, to become a LC Issuer, in each such case in JPMorgan’s or such
Lender’s separate capacity (as applicable) as an issuer of Facility LCs
hereunder.  All references in this Agreement and the other Loan Documents to the
“LC Issuer” shall be deemed to apply equally to each of the institutions
referred to in clauses (i) and (ii) of this definition in their respective
capacities as LC Issuer of any and all Facility LCs issued by each such
institution.
 
 
17

--------------------------------------------------------------------------------

 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.19.5.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement or lending institutions parties to Assignment Agreements delivered
pursuant to Section 12.3, in each case together with their respective successors
and assigns.  Unless otherwise specified, the term “Lenders” includes each LC
Issuer, the Non-Ratable Lender and the Agent with respect to Collateral
Protection Advances.  For the avoidance of doubt, the term “Lenders” excludes
all Departing Lenders.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or set forth in its Administrative Questionnaire or on a
Schedule or otherwise selected by such Lender or the Agent pursuant to Section
2.16.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).
 
“Loan” means, with respect to a Lender, any loan of such Lender made pursuant to
Article II (or any conversion or continuation thereof), including, without
limitation, Revolving Loans, Collateral Protection Advances and Non-Ratable
Loans.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.12 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or any Subsidiary Guarantor to perform its obligations
under the Loan Documents, or (iii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Agent, the LC Issuers, or the Lenders
thereunder or their rights with respect to the Collateral.
 
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
 
 
 
18

--------------------------------------------------------------------------------

 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
 
“MLP” means Tesoro Logistics LP, a Delaware limited partnership.
 
“MLP Capital Expenditures” means, with respect to any period, the portion of Net
Consolidated Capital Expenditures directly attributable to any asset that is
sold, leased, conveyed, disposed or otherwise transferred by the Borrower or any
Subsidiary to the MLP or a Subsidiary thereof pursuant to the Drop Down
Transactions during such period.
 
“MLP EBITDA” means, with respect to any period, the portion of Consolidated
EBITDA directly attributable to any asset that is sold, leased, conveyed,
disposed or otherwise transferred by the Borrower or any Subsidiary to the MLP
or a Subsidiary thereof pursuant to the Drop Down Transactions during such
period.
 
“Modify” and “Modification” are defined in Section 2.19.1.
 
“Monthly Collateral Report” means a report, in form and substance substantially
similar to Exhibit I-2 hereto and reasonably acceptable to the Agent, which
shall include, among other things, the following additional information:
 
(i) a detailed aged trial balance of each Receivable of the Borrower and its
Subsidiaries in existence as of the date of such report specifying the name and
balance due for the applicable Account Debtor, as reconciled in a manner
reasonably acceptable to the Agent;
 
(ii) with respect to Petroleum Inventory, a detailed listing of product type,
volume on hand by location, and Current Petroleum Inventory Market Price;
 
(iii) a spreadsheet which identifies all Eligible Receivables and Eligible
Petroleum Inventory and all non-Eligible Receivables and non-Eligible Petroleum
Inventory; and
 
(iv) a schedule and aging of the Borrower’s and its Subsidiaries’ accounts
payable.
 
“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
 
“Net Cash Proceeds” means, with respect to any sale of Property or any Financing
by any Person, (a) cash (freely convertible into Dollars) received by such
Person or any Subsidiary of such Person from such sale of Property (including
cash received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such sale of Property) or
Financing, after (i) provision for all income or other taxes measured by or
resulting from such sale of Property, (ii) payment of all reasonable brokerage
commissions and other fees and expenses related to such sale of Property or
Financing, and (iii) all amounts used to repay Indebtedness secured by a Lien on
any asset disposed of in such sale of Property which is or may be required (by
the express terms of the instrument governing such Indebtedness) to be repaid in
connection with such sale of Property (including payments made to obtain or
avoid the need for the consent of any holder of such Indebtedness) or Financing.
 
 
19

--------------------------------------------------------------------------------

 
“Net Consolidated Capital Expenditures” means, with respect to any fiscal
quarter, Consolidated Capital Expenditures for such quarter minus the sum of (i)
Net Cash Proceeds resulting from the sale of the Borrower’s or any Subsidiary’s
Property constituting fixed or capital assets during such quarter and (ii) the
aggregate amount of purchase money Indebtedness incurred during such quarter in
respect of fixed or capital assets.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
 
“Non-Lender Asset Sale Proceeds” means any amount (x) that results from a sale
of the Borrower’s or any Subsidiary’s Property, (y) that does not constitute
Collateral, and (z) that is not required to be applied in reduction of the
principal amount of outstanding Loans under Section 2.2.2.
 
“Non-Ratable Exposure” means, with respect to a Lender at any time, its Pro Rata
Share of the total outstanding Non-Ratable Loans at such time.
 
“Non-Ratable Lender” means JPMorgan or such other Lender which may succeed to
JPMorgan’s rights and obligations as Non-Ratable Lender pursuant to the terms of
this Agreement.
 
“Non-Ratable Loan” has the meaning set forth in Section 2.1.3.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.12.
 
“Obligations” means all Revolving Loans, Non-Ratable Loans, Reimbursement
Obligations, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Agent, any Lender, the Non-Ratable Lender, any LC
Issuer, the Arrangers, any affiliate of the Agent, any Lender, the Non-Ratable
Lender, any LC Issuer, or the Arrangers, or any indemnitee under the provisions
of Section 9.6 or any other provisions of the Loan Documents, in each case of
any kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.  The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.
 
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to
Receivables sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iv) any Receivables Purchase Facility, or (v) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheets of such Person, but excluding from
this clause (v) all Operating Leases.
 
 
20

--------------------------------------------------------------------------------

 
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Operating Lease Obligations” means, as of any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement Accounting
Principles if such Operating Lease were a Capitalized Lease) from the date on
which each fixed lease payment is due under such Operating Lease to such date of
determination, of all fixed lease payments due under all Operating Leases of the
Borrower and its Subsidiaries.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Revolving Loans outstanding at such time (which shall
include, without limitation, the amount of its ratable obligation to purchase
participations in (a) the aggregate principal amount of Non-Ratable Loans
outstanding at such time, (b) the LC Obligations at such time, and (c)
Collateral Protection Advances outstanding at such time).
 
“Outstanding Revolving Loan Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
LC Obligations at such time.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participants” is defined in Section 12.2.1.
 
“Participant Register” is defined in Section 12.2.1.
 
“Payment Date” means April 1st, July 1st, October 1st, and January 1st of each
calendar year and the Termination Date.  Each Payment Date other than the
Termination Date shall relate to the calendar quarter immediately preceding
it.  For example, quarterly payments which accrue in respect of the quarter
ending March 31st shall be due and payable on April 1st.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Perfected Cash Interests” means Dollars or Cash Equivalent Investments on
deposit in collection accounts subject to control agreements in form and
substance acceptable to the Agent that grant the Agent first priority perfected
security interests in such accounts and the Dollars and Cash Equivalent
Investments (including proceeds thereof) on deposit or otherwise maintained
therein or other similar arrangements whereby the bank or financial institution
holding such deposits have acknowledged the Lien created thereon and the Agent
holds a first priority perfected security interest therein.
 
“Permitted Acquisition” is defined in Section 6.13.4.
 
 
21

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Petroleum Inventory” means inventory consisting of crude oil, petroleum,
refined petroleum products, byproducts and intermediate feedstocks, and other
energy-related commodities, including, without limitation, blend components
commonly used in the petroleum industry to improve characteristics of, or meet
governmental or customer specifications for, petroleum or refined petroleum
products, all of which inventory shall be valued at market.
 
“Pipeline Property” means Property of the Pipeline Subsidiaries owned in
connection with transportation of petroleum via pipeline or storage of petroleum
at terminals.
 
“Pipeline Subsidiaries” means each of Kenai Pipeline Company, Tesoro Alaska
Pipeline Company, Tesoro High Plains Pipeline Company, LLC, and each other
Person (i) that does not own Collateral or Property required to be Collateral
hereunder, and (ii) substantially all of the assets of which consist of one or
more pipelines comparable to the ones owned by Kenai Pipe Line Company, Tesoro
Alaska Pipeline Company, and Tesoro High Plains Pipeline Company, in each case
together with their respective permitted successors and assigns, including,
without limitation, debtors in possession on their behalf.
 
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group, may have any liability.
 
“Pricing Schedule” means the Schedule identifying the Applicable Margin and the
Applicable Fee Rate, attached hereto and identified as such.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Prior Credit Agreement” means the Fourth Amended and Restated Credit Agreement,
dated as of May 11, 2007, by and among the Borrower, certain financial
institutions, and JPMorgan, as Administrative Agent, as amended or modified
prior to the Closing Date.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Loan Commitment at such time
(in each case, as adjusted from time to time in accordance with the provisions
of this Agreement), and the denominator of which is the Aggregate Revolving Loan
Commitment at such time; provided, that if the Revolving Loan Commitments have
been terminated, “Pro Rata Share” means a fraction the numerator of which is
such Lender’s Outstanding Credit Exposure at such time and the denominator of
which is the Aggregate Outstanding Credit Exposure at such time; provided,
further, that in the case of Section 2.21, if a Lender is a Defaulting Lender,
“Pro Rata Share” shall mean the percentage of the Aggregate Revolving Loan
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Revolving Loan Commitment.  If the Revolving Loan Commitments have
terminated or expired, the Revolving Loan Pro Rata Share shall be determined
based upon the Revolving Loan Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.
 
 
22

--------------------------------------------------------------------------------

 
“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies, or
equity prices.
 
“Receivable(s)” means and includes any and all of the Borrower’s and its
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in and to any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
 
“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which the Borrower or any of its
Subsidiaries, in their respective capacities as sellers or transferors of any
Receivables, sell or transfer to SPVs all or a portion of their respective
right, title and interest in and to certain Receivables for further sale or
transfer (or granting of Liens to other purchasers of or investors in such
assets  or interests therein (and the other documents, instruments and
agreements executed in connection therewith), as any such agreements may be
amended, restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
 
“Receivables Purchase Facility” means any securitization facility made available
to the Borrower or any of its Subsidiaries, pursuant to which Receivables of the
Borrower or any of its Subsidiaries are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.
 
“Recipient” means, as applicable, (a) the Agent, (b) any Lender and (c) any LC
Issuer.
 
 
23

--------------------------------------------------------------------------------

 
“Refinancing Indebtedness” means any Indebtedness permitted under this Agreement
that exists (with respect to any amendments, modifications or supplements
thereof) or that is incurred to refund, refinance, replace, exchange, renew,
repay, extend, modify, amend or supplement (including pursuant to any defeasance
or discharge mechanism) (collectively, “refinance”, “refinances” and
“refinanced” shall have a correlative meaning) any other specified Indebtedness
permitted under this Agreement, including any Indebtedness that refinances
Refinancing Indebtedness, provided, however, that:
 
(i)           if the Stated Maturity (as such term is hereinafter defined) of
the Indebtedness being refinanced is earlier than the Termination Date as set
forth in clause (c) of the definition thereof, the Refinancing Indebtedness has
a Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced, or if the Stated Maturity of the Indebtedness is being refinanced is
later than the Termination Date as set forth in clause (c) of the definition
thereof, the Refinancing Indebtedness has a Stated Maturity that is at least
ninety-one (91) days later than such Termination Date;


(ii)           the Refinancing Indebtedness has an Average Life (as such term is
hereinafter defined) at the time such Refinancing Indebtedness is incurred equal
to or greater than the Average Life of the Indebtedness being refinanced;


(iii)           such Refinancing Indebtedness is incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of the aggregate principal amount
(or if issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness incurred to pay interest or premiums required by
instruments governing such existing Indebtedness and fees incurred in connection
therewith);


(iv)           after giving effect to the incurrence of such Refinancing
Indebtedness, no Default or Unmatured Default would exist hereunder;


(v)           the obligor(s) of such Refinancing Indebtedness shall not be
materially different than the obligors of the Indebtedness being refinanced;


(vi)           the terms and conditions of such Refinancing Indebtedness shall
be no less favorable on the whole in any material respect than the terms and
conditions of the Indebtedness being refinanced; and


(vii)           any Property securing such Refinancing Indebtedness shall not
include Collateral and shall either (a) constitute Property that secures the
Indebtedness being replaced by such Refinancing Indebtedness or other
Indebtedness permitted by this Agreement or (b) constitute Property that secures
or formerly secured purchase money Indebtedness permitted under Section 6.14.4.


As used in this definition the term “Stated Maturity” means, with respect to any
Indebtedness, the date specified in the documents or instruments evidencing such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory prepayment
or redemption provision, but shall not include any contingent obligations to
repay, prepay, redeem or repurchase any such principal prior to the date
originally scheduled for the payment thereof.  As used in this definition, the
term “Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the numbers of years from the date of determination to the dates of each
successive scheduled principal payment of such Indebtedness multiplied by the
amount of such payment by (b) the sum of all such payments.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
 
24

--------------------------------------------------------------------------------

 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Rental Reserve” means (i) with respect to any Eligible Carrier, such amount as
the Agent in its reasonable credit judgment shall establish after consultation
with the Borrower, from time to time for such Eligible Carrier and (ii) with
respect to any location not owned by the Borrower or a Subsidiary Guarantor at
which Petroleum Inventory is located, stored, processed, maintained or otherwise
held, until such time as such location is subject to a Third Party Agreement, an
amount equal to 1 month’s rent or storage for such location.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or Section 412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Revolving Loan Commitment; provided, that if the Revolving Loan
Commitments have been terminated, “Required Lenders” means Lenders in the
aggregate holding greater than 50% of the Aggregate Outstanding Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).
 
“Restricted Payments” is defined in Section 6.10.
 
“Retail Property” means Property of the Borrower or any Subsidiary owned in
connection with the sale of motor fuels and convenience products and services to
consumers in the retail market.
 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
 
“Revolving Loan Commitment” means, for each Lender, including, without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
participate in Non-Ratable Loans made to, and participate in Facility LCs issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth for such Lender on the Commitment Schedule or in an Assignment
Agreement delivered pursuant to Section 12.3, as such amount may be modified
from time to time pursuant to the terms hereof.
 
 
25

--------------------------------------------------------------------------------

 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender, and (iii) to the extent not covered
in clauses (i) and (ii), amounts owing to any Lender or the Agent under or in
connection with Bank Products provided by such Lender or the Agent to the
Borrower or its Affiliates.
 
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of March 16, 2011, by and among the Borrower, certain Subsidiaries thereof and
the Agent for the benefit of the Holders of Secured Obligations, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Specified Customers” means nine customers of the Borrower and the Subsidiary
Guarantors from time to time identified as “Specified Customers” to the Agent by
the Borrower.  The Agent may from time to time request that the Borrower update
or revise, to the Agent’s reasonable satisfaction, the list of “Specified
Customers.”  The Agent agrees that it has received a list of “Specified
Customers” as of the Closing Date.
 
“Specified MLP Equity Offerings” means the sale of equity interests in the MLP
via public offerings from time to time.
 
“Specified Liens” means Liens permitted under Sections 6.15.2, 6.15.3, 6.15.4
and 6.15.9.
 
“SPV” means any special purpose entity established for the purpose of purchasing
Receivables in connection with a Receivables securitization transaction
permitted under the terms of this Agreement.
 
“Standard Reserve” means $50,000,000 unless the “Fixed Charge Coverage Ratio”,
as calculated pursuant to Section 6.21 for each fiscal quarter based upon the
four then most-recently ended fiscal quarters, is less than 1.00 to 1.00, in
which case “Standard Reserve” means the greater of (x) $175,000,000 and (y) 12%
of the then effective Borrowing Base (as calculated without giving effect to or
including the Standard Reserve and as the amount of such Borrowing Base may
change from time to time upon the delivery of Interim Collateral Reports or
Monthly Collateral Reports).
 
 
26

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness” means any Indebtedness the payment of which is
subordinated to the payment of the Secured Obligations to the reasonable written
satisfaction of the Agent and the Required Lenders.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower and no Excluded Subsidiary
shall constitute a Subsidiary of the Borrower.
 
“Subsidiary Guarantors” means those Subsidiaries of the Borrower subject to the
Guaranty as of the Closing Date, together with those other Persons organized
under the laws of the United States or a political subdivision thereof that
become subject to the Guaranty in accordance with Section 6.23 after the Closing
Date, in each case together with its permitted successors and assigns
(including, without limitation, a debtor in possession on its behalf).
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 15% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 15% of the consolidated net sales or of the Consolidated Net Income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries, as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or other charges imposed by any
Governmental Authority on or with respect to any payment made by the Borrower or
any Subsidiary Guarantor under any Loan Document, and any and all liabilities
with respect to the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Termination Date” means the earliest of (a) the date that is the stated
maturity of the Borrower’s 61/4% senior notes due November 2012 if such notes
have not been either (x) refinanced in accordance with the terms of the
definition of “Refinancing Indebtedness” set forth herein (with the
understanding that all such Refinancing Indebtedness shall be required to have a
stated maturity occurring after the date appearing in clause (c) below) or (y)
repaid in full on terms and conditions acceptable to the Agent (provided that,
for the avoidance of doubt, no proceeds of Revolving Loans may be used to prepay
or repay such notes), in either case on or prior to such date, (b) the date that
is the stated maturity of the Borrower’s 65/8% senior notes due November 2015 if
such notes have not been either (x) refinanced in accordance with the terms of
the definition of “Refinancing Indebtedness” set forth herein or (y) repaid in
full on terms and conditions acceptable to the Agent (provided that, for the
avoidance of doubt, no proceeds of Revolving Loans may be used to prepay or
repay such notes), in either case on or prior to such date, (c) March 16, 2016
and (d) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.4 hereof or the Revolving Loan Commitments
pursuant to Section 8.1 hereof.
 
“Tesoro Panama” means Tesoro Panama Company, S.A., a sociedad anónima organized
under the laws of Panama.
 
 
27

--------------------------------------------------------------------------------

 
“Third Party Agreement” means a letter agreement, in form and substance
acceptable to the Agent, pursuant to which a landlord, bailee, consignee,
pledgee, processor, warehouseman, terminal pipeline or other third party who
stores, processes, maintains, transports or holds Collateral acknowledges, among
other things, the Agent’s Lien on such Collateral, the Agent’s ability to
enforce its Lien on such Collateral, and the subordination of any Lien held by
such landlord, bailee, consignee, pledgee, processor, warehouseman, terminal
pipeline or other third party on such Collateral to the Agent’s Lien thereon.
 
“Throughput Documents” means, collectively, (i) the Second Transportation and
Storage Agreement, dated as of September 18, 2007, by and between Castor
Petroleum Ltd. and PetroTerminal de Panama, S.A., as previously amended by the
First Amendment thereto dated November 28, 2008, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time and (ii)
the Transportation and Storage Agreement, dated as of September 18, 2007, by and
between Castor Petroleum Ltd. and Tesoro Panama, as previously amended by the
First Amendment thereto dated November 27, 2008, and the Second Amendment
thereto dated November 28, 2008, and supplemented by a Side Letter dated
September, 2007, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and, with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unfunded Liabilities” means the amount, if any, by which the current liability
as shown on line 1d(2)(a) of the most recently filed Schedule B of Form 5500
under each Single Employer Plan subject to Title IV of ERISA exceeds the fair
market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
Schedule B is available.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“US GAAP” means generally accepted accounting principles as in effect in the
United States from time to time.
 
“U.S.” and “United States” means the United States of America.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 
1.2. Plural Forms.  The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE II
 
THE CREDITS
 
2.1. Commitments; Loans. Revolving Loans.  From and including the Closing Date
and prior to the Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1 and 4.2, as applicable, each  Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrower from time to time and
(ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount not to exceed in the aggregate at any one time
outstanding of its Pro Rata Share of the Available Aggregate Revolving Loan
Commitment; provided that, unless caused by a Collateral Protection Advance, at
no time shall the Aggregate Outstanding Credit Exposure hereunder exceed the
Borrowing Base and at no time shall the Aggregate Outstanding Credit Exposure
exceed the Aggregate Revolving Loan Commitment.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Termination Date.  The commitment of each Lender to lend
hereunder shall automatically expire on the Termination Date.  Each LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.
 
    2.1.2 Collateral Protection Advances.  Subject to the limitations set forth
below, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion, (i) during the existence of a Default or an
Unmatured Default, or (ii) at any time that any of the other conditions
precedent set forth in Article IV have not been satisfied, to make Advances
(each such advance to be a Floating Rate Advance) to the Borrower on behalf of
the Lenders in an aggregate amount outstanding at any time not to exceed
$50,000,000 which the Agent, in its reasonable business judgment, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Secured Obligations, or (C) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including costs, fees, and expenses as described in Section 9.6 (any of such
Advances are herein referred to as “Collateral Protection Advances”); provided
that the Required Lenders may at any time revoke the Agent’s authorization to
make Collateral Protection Advances.  Any such revocation must be in writing and
shall become effective prospectively upon the Agent’s receipt thereof.  Absent
such revocation, the Agent’s determination that the making of a Collateral
Protection Advance is required for any such purposes shall be conclusive.  The
Collateral Protection Advances shall be secured by the Liens in favor of the
Agent in and to the Collateral and shall constitute Secured Obligations
hereunder.  Each Lender shall participate in each Collateral Protection Advance
in an amount equal to its Pro Rata Share thereof.  No Collateral Protection
Advance shall be made hereunder if the result thereof causes (i) the Aggregate
Outstanding Credit Exposure to exceed the Aggregate Revolving Loan Commitment or
(ii) any Lender’s Pro Rata Share thereof to exceed such Lender’s Revolving Loan
Commitment.
 
    2.1.3 Making of Non-Ratable Loans.  If the Agent elects to have the terms of
this Section 2.1.3 apply to a Floating Rate Advance requested by the Borrower in
order to fund such Floating Rate Advance pursuant to this Section 2.1.3 instead
of Section 2.7, the Non-Ratable Lender shall make a Floating Rate Advance in the
amount requested available to the Borrower on the applicable Borrowing Date by
transferring same day funds to the Borrower’s funding account.  Each Advance
made solely by the Non-Ratable Lender pursuant to this Section 2.1.3 is referred
to in this Agreement as a “Non-Ratable Loan,” and such Advances are referred to
as the “Non-Ratable Loans.”  Each Non-Ratable Loan shall be subject to all the
terms and conditions applicable to other Advances funded by the Lenders, except
that all payments thereon shall be payable to the Non-Ratable Lender solely for
its own account.  The Agent shall not request the Non-Ratable Lender to make any
Non-Ratable Loan if (A) the Agent has received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Article IV
will not be satisfied on the requested Borrowing Date for the applicable
Non-Ratable Loan, or (B) the requested Non-Ratable Loan exceeds the Available
Aggregate Revolving Loan Commitment (before giving effect to such Non-Ratable
Loan) or would cause the Aggregate Outstanding Credit Exposure (after giving
effect to such Non-Ratable Loan) to exceed the Borrowing Base on the applicable
Borrowing Date, or would cause the Aggregate Outstanding Credit Exposure (after
giving effect to such Non-Ratable Loan) to exceed the Aggregate Revolving Loan
Commitment on the applicable Borrowing Date.  The Non-Ratable Loans shall be
secured by the Liens granted to the Agent in and to the Collateral and shall
constitute Secured Obligations hereunder.  All Non-Ratable Loans shall be
Floating Rate Advances.  Each Lender shall participate in each Non-Ratable Loan
in an amount equal to its Pro Rata Share thereof.
 
 
29

--------------------------------------------------------------------------------

 
2.2. Required Payments; Termination.
 
2.2.1 Generally.  Any outstanding Advances and all other unpaid Secured
Obligations shall be paid in full by the Borrower on the Termination
Date.  Notwithstanding the termination of the Revolving Loan Commitments under
this Agreement on the Termination Date, until all of the Secured Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied and all financing arrangements among the Borrower and the Lenders
hereunder and under the other Loan Documents shall have been terminated, all of
the rights and remedies under this Agreement and the other Loan Documents shall
survive.  In addition to the other mandatory prepayments required under this
Agreement, if at any time and for any reason, including, without limitation, as
a result of the reduction of the Aggregate Revolving Loan Commitment or a
fluctuation of the Borrowing Base, the Aggregate Outstanding Credit Exposure
exceeds the Borrowing Base, the Borrower shall immediately make a mandatory
prepayment of the Secured Obligations in an amount equal to such excess.
 
    2.2.2 Asset Sales; Insurance Proceeds.  Upon the consummation by the
Borrower or any Subsidiary of any sale of any Property constituting Collateral
(other than sales permitted under Sections 6.12.1 and 6.12.2), in each case
except to the extent that the Net Cash Proceeds of such sale, when combined with
the Net Cash Proceeds of all such sales during the immediately preceding
twelve-month period, do not exceed $50,000,000 for any such sale or series of
related sales, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds from any such sale, or upon the
Borrower’s receipt of Net Cash Proceeds under any insurance policy covering
Collateral (but in no event under any insurance policy not covering Collateral)
as contemplated in Section 6.24, the Borrower shall make a mandatory prepayment
of the outstanding principal amount of the Revolving Loans in the amount of such
Net Cash Proceeds.  Such mandatory prepayment shall be applied in accordance
with Section 2.2.5.
 
    2.2.3 Intentionally Omitted
 
    2.2.4 Effect on Aggregate Revolving Loan Commitment.  No prepayment
described in Sections 2.2.2 shall result in a reduction of the Aggregate
Revolving Loan Commitment and the Borrower may request an Advance immediately
after such prepayment so long as the terms and conditions hereunder for an
Advance have been satisfied.
 
    2.2.5 Application and Priority of Mandatory Prepayments.  The Borrower shall
remit a prepayment to the Agent in the amount of any Net Cash Proceeds described
in Section 2.2.2 on the dates required under such Sections.  The Agent shall
deposit such prepayment in a Collection Account or another cash collateral
account subject to the Agent’s sole control and shall apply such prepayment to
the Revolving Loans.  Any portion of such prepayment remaining thereafter shall
be returned to the Borrower for general corporate purposes.  With respect to the
reduction of the Revolving Loans on any date, prepayments made under Section
2.2.2 shall first be applied to Floating Rate Loans and to any Eurodollar Rate
Loans maturing on such date and then to subsequently maturing Eurodollar Rate
Loans in order of maturity.
 
 
30

--------------------------------------------------------------------------------

 
2.3. Ratable Loans; Types of Advances.  (a)  Each Advance hereunder (other than
a Non-Ratable Loan or a Collateral Protection Advance) shall consist of
Revolving Loans made from the several Lenders ratably in proportion to the ratio
that their respective Revolving Loan Commitments bear to the Aggregate Revolving
Loan Commitment.
 
(b) The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.7
and 2.8, or Non-Ratable Loans selected by the Borrower in accordance with
Section 2.1.3.
 
2.4. Commitment Fee; Aggregate Revolving Loan Commitment.
 
    2.4.1 Commitment Fee.  The Borrower shall pay to the Agent, for the account
of the Lenders with Revolving Loan Commitments in accordance with their Pro Rata
Shares of the Aggregate Revolving Loan Commitment, from and after the Closing
Date until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee (the “Commitment Fee”) accruing daily at
the rate of the then Applicable Fee Rate on the Aggregate Revolving Loan
Commitment minus the Aggregate Outstanding Revolving Loan Credit Exposure, each
as in effect from time to time.  All such Commitment Fees payable hereunder
shall be payable quarterly in arrears on each Payment Date.
 
    2.4.2 Closing Fees.  The Borrower shall pay on the Closing Date those
closing fees described in the fee letter dated February 2, 2011 by and between
the Borrower and the Agent, as amended or modified from time to time.
 
    2.4.3 Reductions in Aggregate Revolving Loan Commitment.  The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment to $0, and the
Borrower may permanently reduce the Aggregate Revolving Loan Commitment from the
amount of $1,850,000,000 (or from such higher amount if the Aggregate Revolving
Loan Commitment has been increased pursuant to Section 2.20) in integral
multiples of $50,000,000.  No other optional reduction of the Aggregate
Revolving Loan Commitment by the Borrower is permitted hereunder.  Any such
permitted reduction may only occur upon at least three (3) Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Revolving Loan
Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued Commitment Fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Credit Extensions
hereunder and on the final date upon which all Loans are repaid.
 
2.5. Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay
Non-Ratable Loans or Collateral Protection Advances) shall be in the minimum
amount of $100,000 (and in multiples of $50,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Revolving Loan Commitment.
 
 
31

--------------------------------------------------------------------------------

 
2.6. Optional Principal Payments.The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances, or any portion of
the outstanding Floating Rate Advances.  The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof, any portion of the outstanding Eurodollar Advances
upon three (3) Business Days’ prior notice to the Agent.
 
2.7. Method of Selecting Types and Interest Periods for New Advances The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than eight (8) Interest Periods in effect with respect to
all of the Loans at any time, unless such limit has been waived by the Agent in
its sole discretion.  The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Floating Rate Advance (other than a Non-Ratable Loan) and three (3)
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:
 
(i)  
the Borrowing Date, which shall be a Business Day, of such Advance,

 
(ii)  
the aggregate amount of such Advance,

 
(iii)  
the Type of Advance selected, and

 
(iv)  
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in Federal or other funds immediately
available to the account of Agent most recently designated by it for such
purpose by notice to the Lenders.  The Agent will promptly make the funds so
received from the Lenders available to the Borrower by crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Agent.
 
2.8. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default.Floating Rate Advances (other
than Non-Ratable Loans) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid in accordance with Section 2.6.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period.  Subject to the terms of Section 2.5, the Borrower may elect from time
to time to convert all or any part of an Advance of any Type (other than a
Non-Ratable Loan) into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto.  Notwithstanding anything to the
contrary contained in this Section 2.8, during the continuance of a Default or
an Unmatured Default, the Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrower, declare that no Advance may be made,
converted or continued as a Eurodollar Advance.  The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurodollar Advance not later than 11:00 a.m.
(Chicago time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
 
32

--------------------------------------------------------------------------------

 
 
(i)  
the requested date, which shall be a Business Day, of such conversion or
continuation,

 
(ii)  
the aggregate amount and Type of the Advance which is to be converted or
continued, and

 
(iii)  
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
2.9. Changes in Interest Rate, etc Each Floating Rate Advance (other than a
Non-Ratable Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8 hereof, at a rate per annum
equal to the Floating Rate for such day.  Changes in the rate of interest on
that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate.  Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurodollar Rate determined by the Agent as applicable to such Eurodollar Advance
based upon the Borrower’s selections under Sections 2.7 and 2.8 and otherwise in
accordance with the terms hereof.  No Interest Period with respect to Revolving
Loans may end after the Termination Date.
 
2.10. Rates Applicable After Default.During the continuance of a Default
(including the Borrower’s failure to pay any Loan at maturity), the Agent or the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
at the rate otherwise applicable to such Interest Period plus 2% per annum, (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (iii) the LC Fee
shall be increased by 2% per annum; provided that, during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (i)
and (ii) above and the increase in the LC Fee set forth in clause (iii) above
shall be applicable to all Credit Extensions, Advances, fees and other
Obligations hereunder without any election or action on the part of the Agent or
any Lender.
 
2.11. Method of Payment; Settlement
 
    2.11.1 Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Agent at the Agent’s address specified pursuant to Article XIII, or
at any other Lending Installation of the Agent specified in writing by the Agent
to the Borrower, by 12:00 p.m. (Chicago time) on the date when due and shall
(except in the case of Reimbursement Obligations for which the applicable LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Agent among the
Lenders.  Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the Agent from
such Lender.  The Agent is hereby authorized to charge the account of the
Borrower maintained with JPMorgan for each payment of the Obligations as it
becomes due hereunder.  Subject to the terms and conditions of Section 6.25, the
Agent is also hereby authorized to charge each Collection Account into which
Receivables collections and other proceeds of Collateral are deposited.  Subject
to the terms and conditions of Section 6.25, the Agent shall apply such amounts
on a daily basis to reduce outstanding Obligations.  For purposes of computing
interest, fees and the Available Aggregate Revolving Loan Commitment as of any
date, (x) all amounts constituting immediately available goods funds shall be
deemed received by the Agent on the Business Day on which such amounts are
deposited into one of the aforementioned Collection Accounts maintained with
JPMorgan or an Affiliate thereof, and (y) all amounts not constituting
immediately available good funds shall be deemed received by the Agent on the
first Business Day following the Business Day on which such amounts are
deposited into one of the aforementioned Collection Accounts maintained with
JPMorgan or an Affiliate thereof.  In the event any such amount is applied and
the payment item evidencing such amount is subsequently dishonored, returned for
insufficient funds, required to be returned to the applicable Account Debtor, or
required to be remitted to a Person other than the Agent or a Lender, the
Obligations shall be increased by the amount originally applied in reduction
thereof and interest shall be deemed to have accrued on such amount from the
Business Day on which such amount was originally credited as a reduction of the
Obligations through the Business Day on which such amount is repaid.  The
Borrower shall also be required to pay any fees that would have accrued during
such period had such amount not been deemed paid during such period.  Each
reference to the Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each LC Issuer in the case of payments required to be
made by the Borrower to such LC Issuer pursuant to Section 2.19.6.
 
33

--------------------------------------------------------------------------------

 
 
    2.11.2 Settlement.  (a)  Each Lender’s funded portion of any Advance is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of such Advance; provided, however, that for purposes of this Section 2.11.2 and
all other applicable provisions of this Agreement, only Lenders with Revolving
Loan Commitments shall participate in Collateral Protection Advances and
Non-Ratable Loans in amounts equal to their respective Pro Rata Shares
thereof.  Notwithstanding such agreement, the Agent, the Non-Ratable Lender
(with respect to the Non-Ratable Loans), and the Lenders agree (which agreement
shall not be for the benefit of or enforceable by the Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to any Advance, including the Non-Ratable Loans and the
Collateral Protection Advances, shall take place on a periodic basis in
accordance with this Section 2.11.2.
 
    (b) The Agent shall request settlement (a “Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at the Agent’s election,
(A) on behalf of the Non-Ratable Lender, with respect to each outstanding
Non-Ratable Loan, (B) for itself, with respect to each Collateral Protection
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telephone or facsimile, no
later than 12:30 p.m. (Chicago time) on the date of such requested Settlement
(the “Settlement Date”).  Each Lender (other than the Non-Ratable Lender, in the
case of the Non-Ratable Loans, and the Agent in the case of the Collateral
Protection Advances) shall transfer the amount of such Lender’s Pro Rata Share
of the outstanding principal amount of the applicable Advances with respect to
which Settlement is requested to the Agent, to such account of the Agent as the
Agent may designate, not later than 2:30 p.m. (Chicago time), on the Settlement
Date applicable thereto.  Settlements may occur during the existence of a
Default or an Unmatured Default and whether or not the applicable conditions
precedent set forth in Article IV have then been satisfied.  Such amounts
transferred to the Agent shall be applied against the amounts of the applicable
Non-Ratable Loan or Collateral Protection Advance and, together with the portion
of such Non-Ratable Loan or Collateral Protection Advance representing the
Non-Ratable Lenders or the Agent’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders, respectively.  If any such amount is not
transferred to the Agent by any Lender on the Settlement Date applicable
thereto, the Agent shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Alternate Base Rate for the first
three (3) days from and after the Settlement Date and thereafter at the then
applicable Floating Rate (1) on behalf of the Non-Ratable Lender with respect to
each outstanding Non-Ratable Loan and (2) for itself with respect to each
Collateral Protection Advance.
 
 
34

--------------------------------------------------------------------------------

 
    (c) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Unmatured Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Collateral Protection Advance),
each other Lender (A) shall irrevocably and unconditionally purchase and receive
from the Non-Ratable Lender or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Collateral Protection Advance equal to such Lender’s Pro Rata Share of such
Non-Ratable Loan or Collateral Protection Advance, and (B) if Settlement has not
previously occurred with respect to such Non-Ratable Loans or Collateral
Protection Advances, upon demand by the Agent or the Non-Ratable Lender, as
applicable, shall pay to the Agent or the Non-Ratable Lender, as applicable, as
the purchase price of such participation an amount equal to 100% of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Collateral Protection
Advances.  If such amount is not in fact transferred to the Agent or the
Non-Ratable Lender, as applicable, by any Lender, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Alternate Base Rate for the first three (3) days from and after such demand
and thereafter at the then applicable Floating Rate.
 
    (d) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Collateral
Protection Advance pursuant to Section 2.11.2(c), the Agent shall promptly
distribute to such Lender such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Non-Ratable Loan or Collateral Protection Advance.
 
    (e) Between Settlement Dates, to the extent no Collateral Protection
Advances are outstanding, the Agent may pay over to the Non-Ratable Lender any
payments received by the Agent, which in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Non-Ratable Lender’s Revolving Loans including Non-Ratable
Loans.  If, as of any Settlement Date, collections received since the then
immediately preceding Settlement Date have been applied to the Non-Ratable
Lender’s Revolving Loans (other than to Non-Ratable Loans or Collateral
Protection Advances in which a Lender has not yet funded its purchase of a
participation pursuant to Section 2.11.2(c)), as provided for in the previous
sentence, the Non-Ratable Lender shall pay to the Agent for the accounts of the
Lenders, to be applied to the outstanding Revolving Loans of such Lenders, an
amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Revolving Loans.  Subject to
Section 2.11.1, during the period between Settlement Dates, the Non-Ratable
Lender with respect to Non-Ratable Loans, the Agent with respect to Collateral
Protection Advances, and each Lender with respect to the Revolving Loans other
than Non-Ratable Loans and Collateral Protection Advances, in each case ratably
in accordance with the funds employed by each of them, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
actual average daily amount of funds employed by the Non-Ratable Lender, the
Agent, and the other Lenders.
 
2.12. Noteless Agreement; Evidence of Indebtedness.
 
(i)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
 
35

--------------------------------------------------------------------------------

 
(ii)  
The Agent shall also maintain accounts in which it will record (a) the date and
the amount of each Loan made hereunder, the Type thereof and the Interest Period
(in the case of a Eurodollar Advance) with respect thereto, (b) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, (d) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 12.3, (e) the amount of any
sum received by the Agent hereunder from the Borrower and each Lender’s share
thereof, and (f) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

 
(iii)  
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 
(iv)  
Any Lender may request that its Revolving Loans be evidenced by a promissory
note in substantially the form of Exhibit E (a “Note”).  In such event, the
Borrower shall prepare, execute and deliver to such Lender the appropriate Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.

 
2.13. Telephonic Notices The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically.  The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic
notice.  If the written confirmation differs in any material respect from the
action taken by the Agent and the Lenders, the records of the Agent and the
Lenders shall govern absent manifest error.
 
2.14. Payments of Interest.
 
    2.14.1 Interest Payment Dates; Interest and Fee Basis.  With respect to all
Advances, interest shall be payable as follows.  Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, and at
maturity, whether due to acceleration or otherwise.  Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest
Period.  Interest on Eurodollar Advances, LC Fees and all other fees hereunder
shall be calculated for actual days elapsed on the basis of a 360-day
year.  Interest on Floating Rate Advances shall be calculated for actual days
elapsed on the basis of a 365/366-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment (unless payment is on
the same date as the Advance) on the amount paid if payment is received prior to
12:00 p.m. (Chicago time) at the place of payment.  If any payment of principal
of or interest on an Advance, any fees or any other amounts payable to the Agent
or any Lender hereunder shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
 
 
36

--------------------------------------------------------------------------------

 
 
    2.14.2 Limitation on Interest.  The Borrower, the Agent and the Holders of
Secured Obligations intend to strictly comply with all applicable laws,
including applicable usury laws.  Accordingly, the provisions of this Section
2.14.2 shall govern and control over every other provision of this Agreement or
any other Loan Document which conflicts or is inconsistent with this Section
2.14.2, even if such provision declares that it controls.  As used in this
Section 2.14.2, the term “interest” includes the aggregate of all charges, fees,
benefits, or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance, or detention of money and not as
interest and (b) all interest at any time contracted for, reserved, charged, or
received shall be amortized, prorated, allocated, and spread, in equal parts
during the full term of the Secured Obligations.  In no event shall the Borrower
or any other Person be obligated to pay, or any Holder of Secured Obligations
have any right or privilege to reserve, receive, or retain, (i) any interest in
excess of the maximum amount of nonusurious interest permitted under the laws of
the State of New York or the applicable laws (if any) of the U.S. or of any
other applicable state or (ii) total interest in excess of the amount which such
Holder of Secured Obligations could lawfully have contracted for, reserved,
received, retained, or charged had the interest been calculated for the full
term of the Secured Obligations at the Highest Lawful Rate.  On each day, if
any, that the interest rate (the “Stated Rate”) called for under this Agreement
or any other Loan Document exceeds the Highest Lawful Rate, the rate at which
interest shall accrue shall automatically be fixed by operation of this sentence
at the Highest Lawful Rate for that day, and shall remain fixed at the Highest
Lawful Rate for each day thereafter until the total amount of interest accrued
equals the total amount of interest which would have accrued if there were no
such ceiling rate as is imposed by this sentence.  Thereafter, interest shall
accrue at the Stated Rate unless and until the Stated Rate again exceeds the
Highest Lawful Rate when the provisions of the immediately preceding sentence
shall again automatically operate to limit the interest accrual rate.  The daily
interest rates to be used in calculating interest at the Highest Lawful Rate
shall be determined by dividing the applicable Highest Lawful Rate per annum by
the number of days in the calendar year for which such calculation is being
made.  None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 2.14.2, or be construed to create
a contract to pay for the use, forbearance, or detention of money at an interest
rate in excess of the Highest Lawful Rate.  If the term of any Secured
Obligation is shortened by reason of acceleration of maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Holder of Secured
Obligations at any time, including but not limited to, the stated maturity, is
owed or receives (and/or has received) interest in excess of interest calculated
at the Highest Lawful Rate, then and in any such event all of any such excess
interest shall be canceled automatically as of the date of such acceleration,
prepayment, or other event which produces the excess, and, if such excess
interest has been paid to such Holder of Secured Obligations, it shall be
credited pro tanto against the then outstanding principal balance of the
Borrower’s obligations to such Holder of Secured Obligations, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.  Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.
 
 
37

--------------------------------------------------------------------------------

 
2.15. Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans.  Promptly after receipt thereof,
the Agent will notify each Lender of the contents of each Aggregate Revolving
Loan Commitment reduction notice, Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from the applicable LC Issuer, the Agent will notify each Lender of the contents
of each request for issuance of a Facility LC hereunder.  The Agent will notify
the Borrower and each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give the
Borrower and each Lender prompt notice of each change in the Alternate Base
Rate.  Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each
Lender shall make available its Loan or Revolving Loans in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII.  The Agent will promptly make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address.
 
2.16. Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and other Obligations and each LC Issuer may
book its Facility LCs at any Lending Installation selected by such Lender or
such LC Issuer, as applicable, and may change its Lending Installation from time
to time.  All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, and participations in LC Obligations
and other Obligations, and any Notes issued hereunder shall be deemed held by
each Lender or the relevant LC Issuer, for the benefit of any such Lending
Installation.  Each Lender and each LC Issuer may, by written notice to the
Agent and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it or
Facility LCs will be issued by it and for whose account Loan payments or
payments with respect to Facility LCs are to be made.
 
2.17. Non-Receipt of Funds by the Agent.  Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made.  The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption.  If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three (3) days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
 
2.18. Replacement of Lender.  If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (ii) any
Lender refuses to consent to certain proposed amendments, modifications,
waivers, discharges or terminations with respect to this Agreement that require
the consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and
the same have been approved by the Required Lenders or (iii) any Lender becomes
a Defaulting Lender (any Lender described in clause (i), clause (ii) or clause
(iii) being an “Affected Lender”), the Borrower may elect to terminate or
replace the Revolving Loan Commitment of such Affected Lender, provided that no
Default shall have occurred and be continuing at the time of such termination or
replacement, and provided further that, concurrently with such termination or
replacement, (i) if the Affected Lender is being replaced, another bank or other
entity which is reasonably satisfactory to the Borrower and the Agent shall
agree, as of such date, to purchase for cash the Outstanding Credit Exposure of
the Affected Lender pursuant to an Assignment Agreement substantially in the
form of Exhibit C and to become a Lender for all purposes under this Agreement
and to assume all obligations of the Affected Lender to be terminated as of such
date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrower shall pay to such Affected Lender in
immediately available funds on the day of such replacement (A) all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing lender
and (iii) if the Affected Lender is being terminated, the Borrower shall pay to
such Affected Lender all Obligations due to such Affected Lender (including the
amounts described in the immediately preceding clauses (i) and (ii) plus the
outstanding principal balance of such Affected Lender’s Credit Extensions).
 
 
38

--------------------------------------------------------------------------------

 
2.19. Facility LCs
 
    2.19.1 Issuance.  Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Termination Date upon the request of the Borrower or any Subsidiary Guarantor;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed the
Aggregate Revolving Loan Commitment, (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Borrowing Base and (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Revolving Loan Commitment.  Any
reference in this Section 2.19 to a request for a Facility LC by the Borrower
shall be deemed to include requests by any Subsidiary Guarantor.  The Borrower
agrees that it is obligated to satisfy any amount arising under or in connection
with Facility LCs issued hereunder at the request of any Subsidiary Guarantor,
including, without limitation, all Reimbursement Obligations, and that no
Facility LC requested by any such Person shall be issued hereunder unless all
conditions to issuance have been satisfied.  No Facility LC shall have an expiry
date later than the earlier of (x) the fifth (5th) Business Day prior to the
Termination Date and (y) one year after its issuance; provided, however, that
any Facility LC with a one-year term may provide for the renewal thereof for
additional one-year periods that do not extend beyond the date referenced in
clause (x) hereof.  Schedule 2.19.1 sets forth certain letters of credit issued
under the Prior Credit Agreement.  Subject to the satisfaction on the Closing
Date of the conditions precedent set forth in Sections 4.1 and 4.2, such letters
of credit shall constitute, on and after the Closing Date, Facility LCs and
shall be subject to and benefit from this Agreement.
 
    2.19.2 Participations.  Upon the issuance or Modification by an LC Issuer of
a Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share thereof.
 
 
39

--------------------------------------------------------------------------------

 
    2.19.3 Notice.  Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice prior to 12:00 noon (Chicago time) at least one (1)
Business Day prior to the proposed date of issuance or Modification of the
applicable Facility LC, specifying the beneficiary, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
applicable LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s Facility LC Pro Rata Share of the Lenders’ aggregate participation in
such proposed Facility LC.  The issuance or Modification by the applicable LC
Issuer of a Facility LC shall, in addition to the conditions precedent set forth
in Article IV (the satisfaction of which the applicable LC Issuer shall have no
duty to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to the applicable LC Issuer and that the Borrower shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as the applicable LC
Issuer shall have reasonably requested (each, a “Facility LC Application”).  In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
 
    2.19.4 LC Fees.  The Borrower shall pay to the Agent, for the account of the
Lenders with Revolving Loan Commitments (or, if the Revolving Loan Commitments
have terminated, Outstanding Revolving Loan Credit Exposure) ratably in
accordance with their respective Pro Rata Shares, with respect to issued and
outstanding Facility LCs, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Revolving Loans that are Eurodollar Loans in effect
from time to time on the maximum stated amount under such Facility LCs, with
such fee to be payable in arrears on each Payment Date.  The Borrower shall also
pay to the applicable LC Issuer for its own account (x) on the first Payment
Date to occur after the issuance of a Facility LC issued by such LC Issuer, a
fronting fee in an amount equal to 0.10% per annum times the face amount of such
Facility LC, and (y) documentary and processing charges in connection with the
issuance, amendment, cancellation, negotiation, transfer, or other Modification
of and draws under Facility LCs in accordance with such LC Issuer’s standard
schedule for such charges as in effect from time to time.  Each fee described in
this Section 2.19.4 shall constitute an “LC Fee”.
 
    2.19.5 Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the applicable LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC.  Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of its Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata Share of
the amount of each payment made by such LC Issuer under each Facility LC issued
by it to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three (3) days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.  The Lenders shall be reimbursed for any payment required under
this Section 2.19.5 to the extent of such Lender’s Facility LC Pro Rata Share,
or Pro Rata Share, as applicable, of any payment made by the Borrower as
required under Section 2.19.6.
 
 
40

--------------------------------------------------------------------------------

 
 
    2.19.6 Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, issued by it, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC issued by it complied with the terms of such Facility LC or (ii)
such LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  Subject to the terms and conditions of this Agreement
(including, without limitation, the submission of a Borrowing Notice in
compliance with Section 2.7 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.  All such
amounts paid by such LC Issuer and remaining unpaid by the Borrower, shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
(x) the rate applicable to Floating Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2% plus the rate
applicable to Floating Rate Advances for such day if such day falls after such
LC Payment Date.  The Agent and each LC Issuer will pay to each Lender ratably
in accordance with its Pro Rata Share all amounts received by it from the
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Facility LC issued by it, but only to the extent
such Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19.5.
 
    2.19.7 Obligations Absolute.  The Borrower’s obligations under this Section
2.19 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with each LC Issuer
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee.  No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.  The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the
Borrower.  Nothing in this Section 2.19.7 is intended to limit the right of the
Borrower to make a claim against the applicable LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19.6.
 
 
41

--------------------------------------------------------------------------------

 
 
    2.19.8 Actions of LC Issuers.  Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC issued by it, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC
Issuer.  Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
    2.19.9 Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender required to participate in Facility LCs under Section
2.19.2, each LC Issuer and the Agent, and their respective directors, officers,
agents and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender, such LC Issuer or the Agent
may incur (or which may be claimed against such Lender, such LC Issuer or the
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
such LC Issuer may incur by reason of or in connection with (i) the failure of
any other Lender to fulfill or comply with its obligations to such LC Issuer
hereunder (but nothing herein contained shall affect any rights the Borrower may
have against any Defaulting Lender) or (ii) by reason of or on account of such
LC Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to the applicable LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of such LC Issuer in determining whether
a request presented under any Facility LC complied with the terms of such
Facility LC or (y) such LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. Nothing in this Section 2.19.9 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
    2.19.10 Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
 
 
42

--------------------------------------------------------------------------------

 
 
    2.19.11 Facility LC Collateral Account.  Subsequent to the occurrence and
during the continuance of a Default, or at any time the Aggregate Outstanding
Credit Exposure exceeds the Borrowing Base, or at any time the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Revolving Loan Commitment, the
Borrower agrees that it will, upon the request of the Agent or the Required
Lenders and until the final expiration date of any Facility LC and thereafter as
long as any amount is payable to any LC Issuer or the Lenders in respect of any
Facility LC, maintain a special collateral account pursuant to arrangements
satisfactory to the Agent (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1.  The Borrower hereby pledges, assigns and grants to
the Agent, on behalf of and for the ratable benefit of the Lenders and the LC
Issuers, a security interest in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations.  The Agent will invest any funds on deposit from time
to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan having a maturity not exceeding thirty (30) days.  Nothing in this
Section 2.19.11 shall either obligate the Agent to require the Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.
 
    2.19.12 Rights as a Lender.  In its capacity as a Lender, each LC Issuer
shall have the same rights and obligations as any other Lender.
 
2.20. Increase of Aggregate Revolving Loan Commitment.  The Borrower may from
time to time request that the Aggregate Revolving Loan Commitment be increased
to an amount which does not exceed $2,250,000,000 minus the aggregate amount of
all permitted partial reductions of the Aggregate Revolving Loan Commitment
under Section 2.4.3; provided, however, that upon any such request, the Borrower
shall demonstrate, to the reasonable satisfaction of the Agent, that such
increase will not breach the terms of any of the indentures referenced in
Section 9.17; provided, further, however, that (x) each requested increase shall
be in an amount equal to $10,000,000 or an incremental amount in excess thereof,
and (y) an increase in the Aggregate Revolving Loan Commitment hereunder may
only be made at a time when no Unmatured Default or Default shall have occurred
and be continuing or would result therefrom.  The Agent may request an opinion
of counsel from the Borrower in connection with any such increase.  In the event
of such a requested increase in the Aggregate Revolving Loan Commitment under
this Section 2.20, each of the Lenders shall be given the opportunity to
participate in the increased Aggregate Revolving Loan Commitment, (x) initially
ratably in the proportion that its Revolving Loan Commitment bears to the
Aggregate Revolving Loan Commitment and (y) to the extent that the requested
increase in the Aggregate Revolving Loan Commitment is not fulfilled pursuant to
the preceding clause, in such additional amounts as any Lender, including any
new Lender, the Agent and the Borrower agree.  No Lender shall have any
obligation to increase its Revolving Loan Commitment pursuant to a request by
the Borrower under this Section 2.20.  No increase hereunder shall be effective
without the prior written consent of the Agent (no such consent to be
unreasonably withheld), including, without limitation, the Agent’s prior written
consent to the documentation evidencing such increase.
 
2.21. Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
 
43

--------------------------------------------------------------------------------

 
(a) fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.4.1;
 
(b) the Revolving Loan Commitment and Outstanding Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
 
(c) if any Non-Ratable Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)  
so long as no Default or Unmatured Default is then outstanding, all or any part
of the Non-Ratable Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent the sum of all non-Defaulting Lenders’
Outstanding Credit Exposures plus such Defaulting Lender’s Non-Ratable Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Loan Commitments;

 
(ii)  
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within three (3) Business Days following notice
by the Agent (x) first, prepay such Non-Ratable Exposure and (y) second, cash
collateralize for the benefit of the relevant LC Issuers only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 8.1 for so long as such LC Exposure is
outstanding;

 
(iii)  
if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any letter of credit fees to such Defaulting Lender pursuant to Section
2.19.4 with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure are cash collateralized;

 
(iv)  
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 2.4.1
and Section 2.19.4 shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and

 
(v)  
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Issuer or any other Lender
hereunder, all letter of credit fees payable under Section 2.19.4 with respect
to such Defaulting Lender’s LC Exposure shall be payable to the relevant LC
Issuers until and to the extent that such LC Exposure are reallocated and/or
cash collateralized; and

 
(d) so long as such Lender is a Defaulting Lender, the Non-Ratable Lender shall
not be required to fund any Non-Ratable Loan and no LC Issuers shall be required
to issue or Modify any Facility LC, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Revolving Loan Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.21(c), and participating interests in any newly made Non-Ratable Loan or any
newly issued or increased Facility LC shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(c)(i) (and such Defaulting
Lender shall not participate therein).
 
 
44

--------------------------------------------------------------------------------

 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Non-Ratable Lender or any LC Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Non-Ratable Lender shall not
be required to fund any Non-Ratable Loan and no LC Issuer shall be required to
issue or Modify any Facility LC, unless the Non-Ratable Lender or such LC
Issuer, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Non-Ratable Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Agent, the Borrower, each LC Issuer and the Non-Ratable
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Non-Ratable Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Loan Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.

 
ARTICLE III

 
YIELD PROTECTION; TAXES
 
3.1. Yield Protection.  If any Change in Law:
 
(i)  
subjects any Recipient to any taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or other charges on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Taxes, (B)
Other Taxes and (C) Excluded Taxes), or

 
(ii)  
imposes or increases or deems applicable any reserve, liquidity, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 
(iii)  
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Revolving Loan Commitment or Eurodollar Loans or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Revolving Loan Commitment or Eurodollar Loans or Facility LCs (including
participations therein), or requires any Lender or any applicable Lending
Installation or any LC Issuer to make any payment calculated by reference to the
amount of Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein) held or interest or LC Fees received by it,
by an amount deemed material by such Lender or any LC Issuer, as applicable,

 
and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation, such LC Issuer or any other
Recipient of making or maintaining its Loans or Revolving Loan Commitment or of
issuing or participating in Facility LCs, as applicable, or to reduce the return
received by the Agent, such Lender or applicable Lending Installation, such LC
Issuer or any other Recipient in connection with such Loans (in the case of
clause (i), its Loans) or Revolving Loan Commitment, or Facility LCs (including
participations therein), then, within fifteen (15) days of demand, accompanied
by the written statement required by Section 3.6, by the Agent, such Lender or
LC Issuer or such other Recipient, as applicable, the Borrower shall pay the
Agent, such Lender or LC Issuer or such other Recipient, as applicable, such
additional amount or amounts as will compensate the Agent, such Lender or LC
Issuer for such increased cost or reduction in amount received.
 
 
45

--------------------------------------------------------------------------------

 
3.2. Changes in Capital Adequacy Regulations.  If any Lender or LC Issuer
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or LC Issuer’s
capital or on the capital of such Lender’s or LC Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Loans or Facility LCs held by, such Lender, or the Facility LCs issued by
such LC Issuer, to a level below that which such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or LC Issuer’s policies and the
policies of such Lender’s or LC Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer or such Lender’s or LC Issuer’s holding company for any
such reduction suffered.
 
3.3. Availability of Types of Advances.  If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
3.4. Funding Indemnification.  If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.
 
3.5. Taxes.  (i)  All payments by the Borrower to or for the account of any
Lender, any LC Issuer, or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes unless such
deduction is required by law.  If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender,
any LC Issuer, or the Agent, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, LC Issuer, or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (d) the Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof or, if a receipt cannot be obtained with reasonable efforts, such other
evidence of payment as is reasonably acceptable to the Agent, in each case
within thirty (30) days after such payment is made.
 
 
46

--------------------------------------------------------------------------------

 
(ii)  
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement, any Note or any Facility LC Application (“Other Taxes”).

 
(iii)  
The Borrower shall indemnify the Agent, each LC Issuer, and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the
Agent, such LC Issuer, or such Lender as a result of its Revolving Loan
Commitment, any Credit Extensions made by it hereunder, or any Facility LC
issued or participated in by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.  Payments due under
this indemnification shall be made within thirty (30) days of the date the Agent
or such LC Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 
(iv)  
Each Lender that is a “United States person” as defined in Section 7701(a)(30)
of the Code shall deliver to each of the Borrower and the Agent, not more than
ten (10) Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder or under any
other Loan Document) two properly completed and duly signed copies of a United
States Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding tax.  Each Lender
that is not incorporated under the laws of the United States of America or a
state thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten
(10) Business Days after the date on which it becomes a party to this Agreement
(but in any event before a payment is due to it hereunder or under any other
Loan Document), (i) deliver to each of the Borrower and the Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement or under any other Loan Document without deduction
or withholding of any United States federal income or withholding taxes, or (ii)
in the case of a Non-U.S. Lender that is fiscally transparent, deliver to the
Agent a United States Internal Revenue Form W-8IMY together with the applicable
accompanying forms, W-8 or W-9, as the case may be, and certify that it is
entitled to receive payments under this Agreement or under any other Loan
Document without deduction or withholding of any United States federal income or
withholding tax.  Each Non-U.S. Lender further undertakes to deliver to the
Borrower and the Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent.  All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement or under any other Loan
Document without deduction or withholding of any United States federal income or
withholding taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 
 
47

--------------------------------------------------------------------------------

 
(v)  
For any period during which a Non-U.S. Lender has failed to provide the Borrower
and the Agent with an appropriate form pursuant to clause (iv) above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

 
(vi)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or under any other Loan Document
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 
(vii)  
Each Lender and each LC Issuer shall severally indemnify the Agent for any
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
other charges (but, in the case of any Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Agent for such Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) attributable
to such Lender or LC Issuer that are paid or payable by the Agent in connection
with any Loan Document and any reasonable expenses or liabilities arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 3.5(vii) shall be paid within ten (10) days after
the Agent delivers to the applicable Lender or LC Issuer a certificate stating
the amount so paid or payable by the Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.  The
obligations of the Lenders under this Section 3.5(vii) shall survive the payment
of the Obligations and termination of this Agreement.

 
3.6. Lender Statements; Survival of Indemnity.  Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be rebuttably presumptive evidence of
the amount owed.  Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
 
3.7. Alternative Lending Installation.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, reasonably disadvantageous to such Lender.  A Lender’s designation of an
alternative Lending Installation shall not affect the Borrower’s rights under
Section 2.18 to replace a Lender.
 
 
48

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.1. Effectiveness of Revolving Loan Commitments.  The Lenders’ Revolving Loan
Commitments shall not be effective hereunder until the Agent shall have received
on the date hereof a fully executed copy of this Agreement and the following
conditions precedent have been satisfied by the Borrower:
 
4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in each case
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
organization.
 
4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in
each case, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower or such Subsidiary, as applicable, is a party.
 
4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of (a) the Borrower and (b) each
Subsidiary Guarantor, in each case which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower and such Subsidiary authorized to sign the Loan Documents to which the
Borrower and such Subsidiary are parties, upon which certificate the Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or such Subsidiary, as applicable.
 
4.1.4 A certificate, in substantially the form of Exhibit G, signed by the chief
financial officer or vice president, finance and treasurer of the Borrower,
stating that on the initial Credit Extension Date (a) no Default or Unmatured
Default has occurred and is then continuing, (b) all of the representations and
warranties in Article V shall be true and correct in all material respects as of
such date (or an earlier date if a representation or warranty relates to a
specified earlier date), (c) no material adverse change in the business,
Property, condition (financial or otherwise), operations or results of
operations of the Borrower or any of its Subsidiary Guarantors has occurred
since December 31, 2010 other than as disclosed in Form 10-K filed by the
Borrower with the U.S. Securities and Exchange Commission for the fiscal year
ended December 31, 2010 with respect to the operations and results of operations
of the Borrower and its consolidated Subsidiaries and (d) certifications in
respect of Section 9.17.
 
4.1.5 A written opinion of (i) Charles S. Parrish, General Counsel to the
Borrower and the Subsidiary Guarantors and (ii) Simpson Thacher & Bartlett LLP,
special counsel to the Borrower and the Subsidiary Guarantors, in each case in
form and substance satisfactory to the Agent and addressed to the Lenders.
 
4.1.6 Any Notes requested by a Lender pursuant to Section 2.12 payable to the
order of each such requesting Lender.
 
 
49

--------------------------------------------------------------------------------

 
4.1.7 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.
 
4.1.8 The Agent shall have determined that the Borrower has fully cooperated
with the Agent’s syndication efforts, including, without limitation, by
providing the Agent with information regarding the Borrower’s operations and
prospects and such other information as the Agent deems necessary to
successfully syndicate the Loans hereunder.
 
4.1.9 An Interim Collateral Report for February 28, 2011 and such other evidence
reasonably requested by the Agent to demonstrate that, among other things,
Excess Availability on the Closing Date, after giving effect to all Advances
requested by the Borrower and to be made on the Closing Date, equals or exceeds
$450,000,000.
 
4.1.10 An initial compliance certificate dated as of the date hereof, in
substantially the form of Exhibit B hereto, together with (i) the Borrower’s
most recently completed audited financial statements for the fiscal year ended
December 31, 2010 as filed on Form 10-K with the U.S. Securities and Exchange
Commission, (ii) the Borrower’s most recently completed financial summaries, and
(iii) the Borrower’s financial projections, in a format reasonably acceptable to
the Agent, for the period beginning January 1, 2011 and ending December 31,
2015.
 
4.1.11 (a) All fees owing to the Agent and the Lenders on the Closing Date,
including, without limitation, those referenced in Sections 2.4.2 and 10.13,
shall have been fully paid, and (b) each Departing Lender shall have received
payment in full of all of the “Obligations” under the Prior Credit Agreement
that are owing to it (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, “Rate Management
Obligations”, contingent indemnity obligations and other contingent obligations
owing to it under the “Loan Documents” as defined in the Prior Credit
Agreement).
 
4.1.12 Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit H
hereto.
 
4.2. Each Credit Extension.  The Lenders shall not be required to make any
Credit Extension (except as otherwise set forth in Section 2.1.3(d) with respect
to Revolving Loans extended for purposes of repaying Non-Ratable Loans and other
than in connection with Collateral Protection Advances) unless on the applicable
Credit Extension Date:
 
4.2.1 There exists no Default or Unmatured Default.
 
4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except (x) with respect to Sections 5.5
and 5.7, the representations and warranties set forth in such Sections shall
have been true and correct on and as of the date of the most recent Form 10-K or
Form 10-Q filing, as applicable, made by the Borrower with the U.S. Securities
and Exchange Commission, and (y) with respect to any other representation and
warranty set forth in Article V, to the extent such representation or warranty
is stated to relate solely to an earlier date, such representation or warranty
shall have been true and correct on and as of such earlier date.
 
Each Borrowing Notice, or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2.1 and 4.2.2 have been
satisfied.
 
 
50

--------------------------------------------------------------------------------

 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES

 
The Borrower represents and warrants to each Lender and the Agent as of each of
(i) the Closing Date, (ii) the date of the initial Credit Extension hereunder
(if different from the Closing Date) and (iii) each date as required by Section
4.2:
 
5.1. Existence and Standing.  Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified does not or could not be
expected to cause or result in the occurrence of a Material Adverse Effect.
 
5.2. Authorization and Validity.  Each of the Borrower and each Subsidiary
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and to perform its obligations thereunder.  The execution
and delivery by each of the Borrower and each Subsidiary Guarantor of the Loan
Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents to which the
Borrower or such Subsidiary Guarantor, as applicable, is a party constitute
legal, valid and binding obligations of the Borrower or such Subsidiary
Guarantor, as applicable, enforceable against the Borrower or such Subsidiary
Guarantor, as applicable, in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.
 
5.3. No Conflict; Government Consent.  Neither the execution and delivery by the
Borrower or the Subsidiary Guarantors, as applicable, of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of the
Subsidiary Guarantors, or (ii) the Borrower’s or any Subsidiary Guarantor’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of the Subsidiary Guarantors is a party or is subject, or by which it, or
its Property, is bound, or conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary Guarantor pursuant to the terms of, any
such indenture, instrument or agreement except where such violation would not
reasonably be expected to have a Material Adverse Effect.  No order, consent,
adjudication, approval, license, authorization, or validation of, or exemption
by, any governmental or public body or authority, or any subdivision thereof,
which has not been obtained by the Borrower or any of the Subsidiary Guarantors,
is required to be obtained by the Borrower or any of the Subsidiary Guarantors
in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents except where failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 
5.4. Financial Statements.  The December 31, 2010 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Agent and the Lenders were prepared in accordance with US GAAP in effect on the
date such statements were prepared and fairly present the consolidated financial
condition of the Borrower and its Subsidiaries at such date in all material
respects.
 
5.5. Material Adverse Change.  Since December 31, 2010, there has been no change
in the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries, taken together, which could
reasonably be expected to have a Material Adverse Effect.
 
5.6. Taxes.  The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed
(except where failure to file such other tax returns would not reasonably be
expected to have a Material Adverse Effect) and have paid all taxes due pursuant
to said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 6.15.1).  The United States income tax returns
of the Borrower and its Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended 2005.
 
5.7. Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
 
5.8. Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other
Subsidiaries.  Schedule 5.8 also identifies those Subsidiaries that constitute
Subsidiary Guarantors.  All of the issued and outstanding shares of capital
stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
 
5.9. ERISA.  As of the Closing Date, the Unfunded Liabilities of all Single
Employer Plans do not in the aggregate exceed $100,000,000.  As of the Closing
Date, each Plan complies with all minimum funding requirements under
ERISA.  Except as provided on Schedule 5.9, as of the Closing Date, neither the
Borrower nor any member of the Controlled Group is party to a Multiemployer Plan
or has, or could reasonably be expected to have, any liability to a
Multiemployer Plan.
 
5.10. Accuracy of Information.  The information, exhibits or reports furnished
by the Borrower to the U.S. Securities and Exchange Commission on Form 10-K and
Form 10-Q do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading.  The information furnished by the Borrower in each Monthly
Collateral Report and Interim Collateral Report is, to the best of the
Borrower’s knowledge, accurate in all material respects.
 
5.11. Regulation U.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.
 
 
52

--------------------------------------------------------------------------------

 
5.12. Material Agreements.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement or instrument to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
material Indebtedness.
 
5.13. Compliance With Laws.  The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to do so has not caused or
resulted in the occurrence of a Material Adverse Effect.
 
5.14. Ownership of Properties.  On the date of this Agreement, the Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.15, to all of the assets reflected in the Borrower’s most recent
consolidated financial statements provided to the Agent, as owned by the
Borrower and its Subsidiaries.
 
5.15. Plan Assets; Prohibited Transactions.  The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Revolving Loans
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
 
5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower has
concluded that, in its good faith determination, the risks and liabilities
accruing to the Borrower due to Environmental Laws would not reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous Material
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect.
 
5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.18. Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice.  The Borrower has delivered to the
Agent and the Lenders a complete and accurate list of its insurance policies and
programs and the Property subject thereto.  The Borrower has caused all such
policies to be subject to provisions which prohibit the cancellation thereof by
the provider thereof without at least thirty (30) days’ prior written notice to
the Borrower and each loss payee thereof.
 
 
53

--------------------------------------------------------------------------------

 
5.19. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.
 
ARTICLE VI

 
COVENANTS

 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1. Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary Guarantor, a system of accounting established and administered in
accordance with US GAAP, and furnish to the Agent for the benefit of the
Lenders:
 
6.1.1 Within 105 days after the close of each of its fiscal years, (a) financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, as filed on Form 10-K with
the U.S. Securities and Exchange Commission, accompanied by (i) an auditor’s
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders; (ii) any management letter prepared by said
accountants; and (iii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
 
6.1.2 Within (x) thirty (30) days after the end of each calendar month other
than those calendar months that end the first three fiscal quarters of each of
the Borrower’s fiscal years, and (y) forty-five (45) days after the end of each
December of each calendar year, for itself and its consolidated Subsidiaries,
the Borrower’s financial summaries for such month, which shall be prepared on a
consolidated basis and shall be in form and substance substantially similar to
the financial summaries delivered on or prior to the Closing Date or shall
otherwise be in form and substance reasonably acceptable to the Agent.
 
6.1.3 Within forty-five (45) days after the close of each of the first three
fiscal quarters of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited financial statements for such period as filed on Form
10-Q with the U.S. Securities and Exchange Commission, prepared in accordance
with Agreement Accounting Principles and (except for the exclusion of any
disclosure permitted by the U.S. Securities and Exchange Commission) certified
as to fairness of presentation and consistency by its chief financial officer or
treasurer.
 
6.1.4 Together with the financial statements required under Sections 6.1.1 and
6.1.3, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer or vice president, finance showing the
calculations necessary to determine compliance with this Agreement, stating that
no Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof, and, together with the financial
statements required under Section 6.1.1 and Section 6.1.3, copies of the
certificate or certificates as filed by the Borrower in connection with Forms
10-K and 10-Q with the U.S. Securities and Exchange Commission relating to
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002.
 
 
54

--------------------------------------------------------------------------------

 
6.1.5 Within 270 days after the close of each fiscal year of the Borrower, a
copy of the actuarial report and Form 5500 with Schedule B showing the Unfunded
Liabilities of each Single Employer Plan as of the valuation date occurring in
such fiscal year, certified by an actuary enrolled under ERISA.
 
6.1.6 As soon as practicable and in any event within thirty (30) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
 
6.1.7 As soon as practicable and in any event within ten (10) Business Days
after receipt by the Borrower, a copy of (a) any notice or claim to the effect
that the Borrower or any of its Subsidiaries is or may be liable to any Person
as a result of the release by the Borrower, any of its Subsidiaries, or any
other Person of any toxic or hazardous waste or substance into the environment,
and (b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, the Borrower in good faith believes would
reasonably be expected to have a Material Adverse Effect.
 
6.1.8 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, or other regular reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission, including,
without limitation, all certifications and other filings required by Section 302
and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto.
 
6.1.9 On each date on which an Interim Collateral Report or a Monthly Collateral
Report is delivered, the Borrower shall provide the Agent with all supporting
documents the Agent reasonably deems desirable, all certified as being true and
correct by an Authorized Officer of the Borrower.  The Borrower may update
Interim Collateral Reports and Monthly Collateral Reports more frequently than
the periods set forth below and, so long as such Interim Collateral Reports or
Monthly Collateral Reports are delivered together with all supporting
information reasonably requested by the Agent, the most recently delivered
Interim Collateral Report or Monthly Collateral Report, as applicable, shall be
the applicable Interim Collateral Report or Monthly Collateral Report for
purposes of determining the Borrowing Base at any time.  Each Interim Collateral
Report and Monthly Collateral Report shall (i) set forth the ratings of both S&P
and Moody’s in effect on the date of such report in respect of the Borrower’s
senior long-term secured indebtedness (without giving effect to any credit
enhancement) and (ii) indicate whether either of such ratings have changed since
the most recently delivered Interim Collateral Report or Monthly Collateral
Report, as applicable, prior to such date.
 
6.1.10 As soon as practicable, and in any event within fifteen (15) calendar
days of the end of each calendar month, the Borrower shall provide the Agent
with a Monthly Collateral Report for such calendar month certified as being true
and correct in all material respects by an Authorized Officer of the
Borrower.  In addition to the foregoing, the Borrower, shall deliver copies of
invoices, purchase orders, credit memoranda, shipping and delivery documents and
other information related to Eligible Receivables and Eligible Petroleum
Inventory identified in the applicable Monthly Collateral Report as Agent shall
reasonably request.
 
6.1.11 For so long as Excess Availability is less than or equal to $300,000,000,
as soon as practicable, and in any event within three (3) Business Days after
the end of each calendar week during such period, the Borrower shall provide to
the Agent an Interim Collateral Report for the applicable one-week period
certified as being true and correct by an Authorized Officer of the
Borrower.  Each Interim Collateral Report shall identify, for the applicable
reporting period, the aggregate amount of all contra-accounts related to
Specified Customers net of the aggregate of the face amounts of all letters of
credit issued on behalf of the Borrower or the applicable Subsidiary Guarantor
to Specified Customers as payment for goods or services purchased by the
Borrower or the applicable Subsidiary Guarantor from the Specified
Customers.  No Interim Collateral Report described in this Section 6.1.11 shall
be required to be delivered by the Borrower pursuant to this Section 6.1.11.
during any period in which Excess Availability exceeds $300,000,000.
 
 
55

--------------------------------------------------------------------------------

 
6.1.12 If on any date Excess Availability exceeds 35% of the then effective
Borrowing Base, and the dollar value of the then existing Eligible Petroleum
Inventory is less than 80% of the dollar value of Eligible Petroleum Inventory
reported in the last Interim Collateral Report or Monthly Collateral Report
delivered to the Agent, as applicable, the Borrower shall provide to the Agent,
within five (5) Business Days of such date, a new Interim Collateral Report
certified as being true and correct by an Authorized Officer of the Borrower,
together with all supporting documentation reasonably requested by the
Agent.  If on any date Excess Availability is greater than $300,000,000 but less
than or equal to 35% of the then effective Borrowing Base, and the dollar value
of the then existing Eligible Petroleum Inventory is less than 85% of the dollar
value of Eligible Petroleum Inventory reported in the last Interim Collateral
Report or Monthly Collateral Report delivered to the Agent, as applicable, the
Borrower shall provide to the Agent, within five (5) Business Days of such date,
a new Interim Collateral Report certified as being true and correct by an
Authorized Officer of the Borrower, together with all supporting documentation
reasonably requested by the Agent.
 
6.1.13 Within thirty (30) days after the close of each of its fiscal years, a
copy of the plan and forecast (including a projected balance sheet, projected
income statements, and projected funds flow statement) of the Borrower and its
Subsidiaries, for the upcoming fiscal year prepared in such detail as shall be
reasonably satisfactory to the Agent.  Any plan and forecast in form and
substance substantially similar to the plan and forecast delivered on or prior
to the Closing Date shall be deemed to be reasonably satisfactory by the Agent.
 
6.1.14 (i) No later than the date that is ninety (90) days prior to the stated
maturity of the Borrower’s 61/4% senior notes due November 2012, to the extent
that any principal amount in respect of such senior notes remains outstanding, a
written plan describing the terms and conditions (which shall be satisfactory to
the Agent) on which the Borrower will refinance or repay such notes and (ii) no
later than the date that is ninety (90) days prior to the stated maturity of the
65/8% senior notes due November 2015, to the extent that any principal amount in
respect of such senior notes remains outstanding, a written plan describing the
terms and conditions (which shall be satisfactory to the Agent) on which the
Borrower will refinance or repay such notes.
 
6.1.15 Such other information (including non-financial information and
additional or supplemental reporting) as the Agent or any Lender may from time
to time reasonably request.
 
6.2. Use of Proceeds.  The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes, including,
without limitation, for working capital, to repay certain Indebtedness,
expenditures constituting Consolidated Capital Expenditures, Permitted
Acquisitions and to pay fees and expenses incurred in connection with this
Agreement.  The Borrower shall use the proceeds of Credit Extensions in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and X, the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder.
 
 
56

--------------------------------------------------------------------------------

 
6.3. Notice of Default.  Within five (5) Business Days after an Authorized
Officer has knowledge thereof, the Borrower will, and will cause each Subsidiary
Guarantor to, give notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default.
 
6.4. Conduct of Business.  The Borrower will, and will cause each Subsidiary
Guarantor to, carry on and conduct its business in substantially the same manner
and in similar fields of enterprise as it is presently conducted and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to do so could not reasonably be expected to
cause or result in the occurrence of a Material Adverse Effect.
 
6.5. Taxes.  The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
 
6.6. Insurance.  The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance in such
amounts, subject to such deductibles and self-insurance retentions, and covering
such risks as is consistent with sound business practice.  The Borrower shall
deliver to the Agent lender’s loss payable endorsements in form and substance
reasonably acceptable to the Agent for insurance policies providing coverage for
the Collateral.  In the event the Borrower or any of its Subsidiaries at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Agent, acting reasonably, deems advisable.  All sums so disbursed by the Agent
shall constitute part of the Obligations, payable as provided in this
Agreement.  Each such policy providing coverage for the Collateral maintained by
the Borrower or a Subsidiary shall be subject to a provision that prevents the
cancellation thereof without thirty (30) days’ prior written notice to the
Borrower or the applicable Subsidiary, and the Agent.
 
6.7. Compliance with Laws.  The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, (i) Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002,
and (ii) all Environmental Laws, except where the Borrower believes in good
faith that the failure to do so could not reasonably be expected to cause or
result in the occurrence of a Material Adverse Effect.
 
6.8. Maintenance of Properties.  Subject to Section 6.12, the Borrower will, and
will cause each Subsidiary to, maintain, preserve, protect and keep its Property
used in the operation of its business in good repair, working order and
condition (ordinary wear and tear excepted), and make all necessary repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in the ordinary course;
provided, however, that the foregoing shall not prohibit, limit or impair the
Borrower’s or any Subsidiary’s ability to sell or discontinue the use of, in its
reasonable business judgment, any Property.
 
 
57

--------------------------------------------------------------------------------

 
6.9. Inspection; Keeping of Books and Records.  The Borrower will, and will
cause each Subsidiary to, permit the Agent, by its respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary (including all insurance policies), including,
without limitation, at least one field exam per calendar year, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent may
designate.  The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities.  If a Default has occurred and is
continuing, the Borrower, shall turn over copies of any such records to the
Agent or its representatives as the Agent shall reasonably request.  The Agent
agrees that it shall conduct any such inspection or examination in reasonable
accordance with the Borrower’s and its Subsidiaries’ safety policies and
procedures and shall not materially interfere with or impair the Borrower’s or
its Subsidiaries’ operations.
 
6.10. Restricted Payments.  The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividend or make any distribution with respect
to its capital stock or other equity interests (other than dividends or other
distributions payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock or other equity interests
at any time outstanding (any of the foregoing, a “Restricted Payment”), except
that:
 
(a) any Subsidiary may declare and pay dividends or make distributions to the
Borrower or any Subsidiary Guarantor or redeem, repurchase or otherwise acquire
or retire any of its capital stock;
 
(b) the Borrower and its Subsidiaries may make a Restricted Payment in any
amount so long as no Revolving Loans are outstanding immediately before or after
making such Restricted Payment and so long as no Default exists at the time of
declaration thereof;
 
(c) the Borrower and its Subsidiaries may make a Restricted Payment in any
amount so long as immediately before the time of declaration of such Restricted
Payment, (i) no Default or Unmatured Default exists, (ii) Excess Availability
equals or exceeds 20% of the Borrowing Base then in effect and shall remain
equal to or in excess of 20% for the remainder of the day on which such
declaration is made, and (iii) the “Fixed Charge Coverage Ratio” as calculated
in Section 6.21 on a rolling four quarter basis for the quarter most recently
ended exceeds 1.15 to 1.00, in each case on a pro forma basis after giving
effect to such Restricted Payment as of the date of such declaration;
 
(d) the Borrower and its Subsidiaries may make Restricted Payments in an
aggregate amount not in excess of $100,000,000 during any rolling four quarter
period, so long as immediately before the time of declaration of such Restricted
Payment (and in each case as determined on a pro forma basis after giving effect
to the applicable Restricted Payment as of the date of declaration thereof) no
Default or Unmatured Default exists and Excess Availability equals or exceeds
20% of the Borrowing Base then in effect and shall remain equal to or in excess
of 20% for the remainder of the day on which such declaration is made.
 
6.11. Merger.  The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge into the Borrower or a Wholly Owned Subsidiary that is party to the
Guaranty and the Borrower may merge with or into any Person so long and the
Borrower is the surviving Person.
 
 
58

--------------------------------------------------------------------------------

 
6.12. Sale of Assets.  The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:
 
6.12.1 Sales of inventory in the ordinary course of business.
 
6.12.2 A disposition of assets by a Subsidiary to the Borrower or a Subsidiary
Guarantor or by the Borrower to a Subsidiary Guarantor.
 
6.12.3 A disposition of obsolete property, property no longer used in the
business of the Borrower or its Subsidiaries or other assets in the ordinary
course of business of the Borrower or any Subsidiary.
 
6.12.4 Sales of Retail Property.
 
6.12.5 Sales of Pipeline Property; provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
Section 6.12.5 shall not exceed $150,000,000 during the term of this Agreement.
 
6.12.6 The Drop Down Transactions and the Specified MLP Equity Offerings.
 
6.12.7 Sales of Property pursuant to Catalyst Sale/Leaseback Transactions.
 
6.12.8 In addition to each of the other sales, leases or dispositions provided
for in this Section 6.12, the Borrower and its Subsidiaries may enter into sales
or other dispositions of any of its Property other than the Golden Eagle
Refinery, so long as immediately before and after making such sale, or
disposition, on a pro forma basis (i) no Default or Unmatured Default exists,
(ii) Excess Availability equals or exceeds 20% of the Borrowing Base then in
effect and shall remain equal to or in excess of 20% for the remainder of the
day on which said sale or disposition is made and (iii) the “Fixed Charge
Coverage Ratio” as calculated in Section 6.21 on a rolling four quarter basis
for the quarter most recently ended exceeds 1.15 to 1.00.
 
6.13. Investments and Acquisitions.  The Borrower will not, nor will it permit
any Subsidiary to, make any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or contractual commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
 
6.13.1 Cash Equivalent Investments.
 
6.13.2 Existing Investments in Subsidiary Guarantors and other Investments in
existence on the date hereof and described in Schedule 6.13.
 
6.13.3 The Drop Down Transactions and the Specified MLP Equity Offerings.
 
6.13.4 Other Acquisitions or Investments meeting the following requirements, or
otherwise approved by the Required Lenders (each such Acquisition or Investment
constituting a “Permitted Acquisition”):
 
 
59

--------------------------------------------------------------------------------

 
(i)  
immediately before and after the consummation of such Acquisition or Investment,
no Default or Unmatured Default shall have occurred and be continuing or would
result from such Acquisition or Investment, and the representation and warranty
contained in Section 5.11 shall be true both before and after giving effect to
such Acquisition or Investment;

 
(ii)  
such Acquisition or Investment is consummated on a non-hostile basis pursuant to
a negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition or Investment (excluding the exercise of
appraisal rights) shall be pending by any shareholder or director of the seller
or entity to be acquired;

 
(iii)  
immediately before and after making such Acquisition or Investment, on a pro
forma basis (x) Excess Availability equals or exceeds 20% of the Borrowing Base
then in effect and shall remain equal to or in excess of 20% for the remainder
of the day on which said Acquisition or Investment is made, and (y) the “Fixed
Charge Coverage Ratio” as calculated in Section 6.21 on a rolling four quarter
basis for the quarter most recently ended exceeds 1.15 to 1.00; provided that
this clause (y) need not be satisfied in connection with any Acquisition in
respect of which (1) the Borrower or any Subsidiary acquires only capital stock
or other equity interests of the target and (2) the consideration paid by the
Borrower or such Subsidiary is comprised entirely of its capital stock and
contains no cash or cash-equivalent component; and

 
(iv)  
with respect to each Permitted Acquisition for which the consideration paid
exceeds $100,000,000, the Borrower shall provide notice thereof to the Agent at
least thirty (30) days prior to the consummation thereof and, promptly after
Agent’s request therefor, Borrower shall deliver to Agent all material
agreements, documents and instruments in respect of such Permitted Acquisition,
including, without limitation, the purchase, sale or transfer agreements
therefor, pro forma financial information necessary to determine the Borrower’s
and its Subsidiaries’ compliance with the terms of this Agreement after giving
effect to such Permitted Acquisition, and all collateral and guaranty documents
required by this Agreement (including all field audits for Property the Borrower
wishes to include in the Borrowing Base).

 
Notwithstanding the foregoing, and for the avoidance of doubt, the aggregate
amount of any Investment made by the Borrower or any Subsidiary in Tesoro Panama
and remaining outstanding in reliance on this Section 6.13.4 shall not exceed,
when aggregated with the amount of intercompany loans and/or advances made by
the Borrower or any Subsidiary to Tesoro Panama and remaining outstanding in
reliance on Section 6.14.5(iv), $100,000,000.
 
6.14. Indebtedness.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
 
6.14.1 The Obligations.
 
6.14.2 Indebtedness existing on the date hereof and described in Schedule 6.14,
together with (other than in the case of the Indebtedness in respect of the
Prior Credit Agreement as of February 28, 2011 as referenced in such Schedule
6.14) any Refinancing Indebtedness in respect thereof.
 
 
60

--------------------------------------------------------------------------------

 
6.14.3 Indebtedness arising under Rate Management Transactions;
 
6.14.4 Purchase money Indebtedness, whether secured or unsecured (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of assets (other than Collateral)
used in its business, if (1) at the time of such incurrence, no Default or
Unmatured Default has occurred and is continuing or would result from such
incurrence, and (2) such Indebtedness does not exceed $250,000,000 in the
aggregate outstanding at any time (such Indebtedness being referred to herein as
“Permitted Purchase Money Indebtedness”).
 
6.14.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to the Borrower or any Subsidiary Guarantor, (ii) made by the
Borrower to any Subsidiary Guarantor, (iii) made by the Borrower or any
Subsidiary to any Excluded Subsidiary or Wholly-Owned Subsidiary not
constituting a Subsidiary Guarantor in an aggregate principal amount in Dollars
not to exceed $110,000,000 at any time for all such Indebtedness under this
clause (iii); provided that all such Indebtedness shall be expressly
subordinated to the Secured Obligations.
 
6.14.6 Indebtedness of Tesoro Panama (so long as the Lender in respect of such
Indebtedness is not an Affiliate of the Borrower or any Subsidiary or Excluded
Subsidiary) that does not at any time exceed an aggregate amount equal to
$500,000,000; provided that (i) the Borrower may only guarantee any such
Indebtedness on an unsecured basis and (ii) no Subsidiary Guaranty shall be
permitted to guarantee or grant security in respect of any such Indebtedness of
Tesoro Panama (other than any guarantee in respect of the Throughput Documents)
in reliance on this Section 6.14.6.
 
6.14.7 Indebtedness at any time arising under or in connection with Letters of
Credit (other than Facility LCs) issued for the account of the Borrower or any
Subsidiary thereof; provided, that such Letters of Credit shall be used only in
connection with the Borrower’s or such Subsidiary’s acquisition of Petroleum
Inventory outside of the United States of America.
 
6.14.8 Indebtedness in an aggregate amount not to exceed $50,000,000 at any time
arising under or in connection with Letters of Credit (other than Facility LCs)
issued for the account of the Borrower or any Subsidiary thereof; provided, that
such Letters of Credit shall be used only for general corporate purposes in the
ordinary course of business.
 
6.14.9 Indebtedness to the extent constituting Contingent Obligations permitted
by Section 6.19.
 
6.14.10 Unsecured Indebtedness of the Borrower to the MLP that does not at any
time exceed an aggregate amount equal to $250,000,000.
 
6.14.11 Indebtedness incurred by the Borrower or any of its Subsidiaries
pursuant to a Catalyst Sale/Leaseback Transaction; provided, that the aggregate
principal amount for all such Indebtedness shall not exceed $150,000,000 at any
time.
 
6.14.12 Additional unsecured Indebtedness of the Borrower or any Subsidiary
(other than Tesoro Panama), so long as (i) the Lender in respect of such
Indebtedness is not an Affiliate of the Borrower or any Subsidiary or Excluded
Subsidiary and (ii) at the time such Indebtedness is incurred no Default or
Unmatured Default has occurred and is continuing or would result immediately
after giving effect (including pro forma effect) to the incurrence of such
Indebtedness.
 
 
61

--------------------------------------------------------------------------------

 
6.15. Liens.  The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following, which are
permitted hereunder:
 
6.15.1 Liens, if any, securing Secured Obligations.
 
6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
6.15.3 Liens for landlords’, wage earners’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 180 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.
 
6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
6.15.5 Liens existing on the date hereof and described in Schedule 6.15.
 
6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
 
6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
 
6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of Persons engaged in similar
activities and similarly situated and which do not materially interfere with the
conduct of the business of the Borrower or such Subsidiary conducted at the
property subject thereto.
 
6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired, in an
aggregate amount not to at any time exceed $30,000,000.
 
6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.
 
6.15.11 Liens on any asset (other than Collateral) securing Indebtedness
incurred or assumed for the purpose of financing or refinancing all or any part
of the cost of acquiring or constructing such asset; provided that such Lien
attaches to such asset concurrently with or within eighteen (18) months after
the acquisition or completion or construction thereof.
 
 
62

--------------------------------------------------------------------------------

 
6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.
 
6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets (other than
replacement assets as a result of a casualty or condemnation event).
 
6.15.14 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.11 through
6.15.13; provided that (a) such Indebtedness is not secured by any additional
assets (other than replacement assets as a result of a casualty or condemnation
event), and (b) the amount of such Indebtedness secured by any such Lien is not
increased.
 
6.15.15 Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries (other than replacement assets as a
result of a casualty or condemnation event) other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness; provided, however, that
no Collateral be permitted to be subject to such Lien.
 
6.15.16 Any Lien securing Indebtedness, neither assumed nor guaranteed by the
Borrower or any of its Subsidiaries nor on which it customarily pays interest,
existing upon real estate or rights in or relating to real estate acquired by
the Borrower for refining, substation, metering station, pump station, storage,
gathering line, transmission line, transportation line, distribution line or for
right-of-way purposes, any Liens reserved in leases for rent and for compliance
with the terms of the leases in the case of leasehold estates, to the extent
that any such Lien referred to in this Section 6.15.16 does not materially
impair the use of the Property covered by such Lien for the purposes of which
such Property is held by the Borrower or any of its Subsidiaries.
 
6.15.17 Liens arising under ERISA provided that such Liens do not secure
liabilities which, in the aggregate, equal or exceed $5,000,000.
 
6.15.18 Any obligations or duties affecting any of the Property of the Borrower
or its Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such Property for the purposes for which it is held.
 
6.15.19 Defects, irregularities and deficiencies in title of any rights of way
or other Property constituting real estate of the Borrower or any Subsidiary
thereof which in the aggregate do not materially impair the use of such rights
of way or other Property constituting real estate for the purposes for which
such rights of way and other Property constituting real estate are held by the
Borrower or any Subsidiary, and defects, irregularities and deficiencies in
title to any Property constituting real estate of the Borrower or its
Subsidiaries, which defects, irregularities or deficiencies have been cured by
possession under applicable statues of limitation.
 
6.15.20 Any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased.
 
 
63

--------------------------------------------------------------------------------

 
6.15.21 Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any of its Subsidiaries on deposit with or in possession of such
bank.
 
6.15.22 Liens upon Retail Property not constituting Collateral.
 
6.15.23 Liens in favor of counterparties arising in connection with the
Borrower’s or any Subsidiary’s commodity hedging activities, including, without
limitation, hydrocarbon hedging.
 
6.15.24 Liens relating to a Catalyst Sale/Leaseback Transaction that are upon
catalysts containing one or more precious metals (i) subject to such Catalyst
Sale/Leaseback Transaction and (ii) used by the Borrower or any of the
Subsidiaries in the ordinary course of business.
 
6.15.25 Liens securing Indebtedness incurred pursuant to Section 6.14.7;
provided, that none of the Borrower’s or any Subsidiary’s Property, other than
Petroleum Inventory directly acquired through the use of those Letters of Credit
described in Section 6.14.7, shall be subject to any such Lien.
 
6.16. Affiliates.  The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and its Subsidiaries) except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s-length transaction; provided that,
for the avoidance of doubt, nothing in this Section 6.16 shall prohibit the
consummation of the Drop Down Transactions and the Specified MLP Equity
Offerings.
 
6.17. Financial Contracts.  The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those entered into in the ordinary course of business for bona fide
hedging purposes and not for speculative purposes.
 
6.18. Subsidiary Covenants.  The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Subsidiary.
 
6.19. Contingent Obligations.  The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) Contingent
Obligations arising in connection with Indebtedness permitted under Section 6.14
and (v) Contingent Obligations in respect of obligations (other than
Indebtedness) entered into in the ordinary course of business.
 
6.20. MLP Agreements and Arrangements.  The Borrower will not, nor will it
permit any Subsidiary to, amend, modify, terminate or permit to expire any
Access, Asset or Service Arrangement between (x) the Borrower or any Subsidiary
thereof and (y) the MLP or any Drop Down Subsidiary, if the result thereof would
adversely affect the Borrower and its Subsidiaries, taken together on a
consolidated basis, in any material respect. No Access, Asset or Service
Arrangement shall be entered into by (x) the Borrower or any Subsidiary thereof
and (y) the MLP or any Drop Down Subsidiary, unless such Access, Asset or
Service Arrangement arises in the ordinary course of business, and is entered
into upon fair and reasonable terms no less favorable than those that would be
obtained in a comparable arm’s-length transaction.  For purposes hereof, Access,
Asset or Service Arrangement means any agreement, document, instrument or
arrangement pursuant to which the Borrower or any Subsidiary thereof is provided
or otherwise receives access to, use of, or services from the MLP or any Drop
Down Subsidiary (including any Property thereof).
 
 
64

--------------------------------------------------------------------------------

 
6.21. Fixed Charge Coverage Ratio.  The Borrower, as of the end of each of its
fiscal quarters, will not permit the ratio of (x) Consolidated EBITDA (excluding
any MLP EBITDA), minus expenses for cash federal income taxes paid, minus Net
Consolidated Capital Expenditures (excluding any MLP Capital Expenditures),
minus Restricted Payments, plus any cash dividend or cash distribution made by
any Excluded Subsidiary in respect of its equity interests to the Borrower or
any Subsidiary, plus cash federal income tax refunds received to (y) Fixed
Charges, all calculated on a rolling four-quarter basis for the Borrower and its
Subsidiaries, on a consolidated basis, and without duplication with respect to
Capitalized Leases, to be less than 1.00 to 1.00 for each such fiscal quarter,
beginning with the fiscal quarter ending December 31, 2010; provided, however,
that if the aforementioned ratio shall at any time be less than 1.00 to 1.00 for
any fiscal quarter then the Standard Reserve shall be recalculated in accordance
with terms of the definition of “Standard Reserve”.  For the avoidance of doubt,
so long as the Borrower is in compliance with the Standard Reserve that is
required to be in effect when the aforementioned ratio is less than 1.00 to 1.00
(including, without limitation, such Standard Reserve not resulting in an
overadvance), such ratio may be less than 1.00 to 1.00 and no Default or
Unmatured Default shall result therefrom.
 
6.22. Minimum Consolidated Tangible Net Worth.  The Borrower will at all times
maintain Consolidated Tangible Net Worth of not less than (i) $2,300,000,000,
plus (ii) 75% of Consolidated Net Income (if positive) earned in each completed
fiscal year beginning with the fiscal year ending December 31, 2011.
 
6.23. Subsidiary Collateral Documents; Subsidiary Guarantors.  The Borrower
shall execute or shall cause to be executed:
 
(i) on the date any Person that is organized under the laws of the United States
or any political subdivision thereof becomes a Subsidiary of the Borrower, (a) a
supplement to the Guaranty pursuant to which such Person shall become a party
thereto; provided, that such Person shall not guaranty any of its own
obligations owing to the Holders of Secured Obligations or Secured Obligations
that arose prior to its becoming a party to the Guaranty, (b) a Security
Agreement in substantially the form executed on March 16, 2011 (or a supplement
thereto); and (c) a supplement to Schedule 5.8 identifying the applicable
additional new Subsidiary Guarantor;
 
(ii) in order to further effect the requirements of this Section 6.23, the
Borrower shall deliver or cause to be delivered to the Agent all Collateral
Documents, together with appropriate corporate resolutions and other
documentation (including opinions of counsel, UCC financing statements, and such
other documents as shall be reasonably requested to perfect the Agent’s Lien),
in each case in form and substance reasonably satisfactory to the Agent,
necessary to reasonably satisfy the Agent that it has a first priority perfected
pledge of, security interest in and Lien upon the Collateral owned by such new
Subsidiary Guarantor subject to Liens permitted pursuant to Section 6.15;
 
(iii) The Borrower shall cause each Subsidiary Guarantor to acknowledge and
agree that such Subsidiary Guarantor’s entry into the Guaranty is a condition to
and is given as an inducement for and in consideration of credit accommodations
extended to the Borrower under this Agreement and the other Loan Documents and
not for any credit accommodation extended to such Subsidiary Guarantor.
 
 
65

--------------------------------------------------------------------------------

 
(iv) This Section 6.23 shall not apply with respect to Excluded Subsidiaries,
including, without limitation, Pipeline Subsidiaries.
 
6.24. Insurance Proceeds.  The Borrower directs (and, if applicable, shall cause
its Subsidiaries to direct) all insurers under policies relating to Property
constituting Collateral to pay all proceeds payable under such policies or with
respect to such claim or award for any loss with respect to the Collateral
directly to the Agent, for the benefit of the Agent and the Holders of the
Secured Obligations; provided, however, in the event that such proceeds or
awards are less than $10,000,000 (“Excluded Proceeds”), unless a Default shall
have occurred and be continuing, the Agent shall remit such Excluded Proceeds to
the Borrower.  Such amounts shall reduce outstanding principal Obligations
pursuant to the mandatory prepayment provision of Section 2.2.  Each such policy
shall contain a long-form loss-payable endorsement naming the Agent as lender
loss payee, which endorsement shall be in form and substance acceptable to the
Agent.  The foregoing shall not apply to Property that does not constitute
Collateral.
 
6.25. Collection Accounts.  The Borrower and its Subsidiaries shall cause the
majority of their deposit, collection and other cash management accounts to be
maintained with JPMorgan or an Affiliate thereof.  The Borrower and its
Subsidiaries shall cause all collections of Receivables constituting Collateral
and all proceeds of Collateral to be directly deposited into collection accounts
(such accounts, “Collection Accounts”).  Collection Accounts maintained with
JPMorgan shall be subject to account control agreements, in form and substance
acceptable to the Agent, which grant the Agent control over and a first-priority
perfected security interest in such Collection Accounts, including, without
limitation, amounts and other items on deposit therein.  Amounts and other items
on deposit in Collection Accounts that are not maintained with JPMorgan or an
Affiliate thereof shall be transferred at least once a week to one or more
Collection Accounts maintained with JPMorgan or an Affiliate thereof.  If any
collections are received by the Borrower, a Subsidiary, or any other Person,
such collections shall be deemed to have been received by the Borrower, such
Subsidiary or such other Person in trust for the Agent, and, upon the
Borrower’s, such Subsidiary’s, or such other Person’s receipt thereof, the
Borrower shall (or shall cause such Subsidiary or other Person to) immediately
remit all of such collections, in their original form, to the Agent, JPMorgan or
an Affiliate thereof for deposit into a Collection Account.  Following the
occurrence and during the continuance of a Default, all amounts received by the
Agent, all amounts on deposit in the Collection Accounts, and all amounts
constituting collections required to be deposited into Collection Accounts shall
be the sole property of the Agent for the benefit of the Holders of Secured
Obligations and shall be deemed received by the Agent for application to the
Secured Obligations pursuant to the terms of this Agreement.  With respect to
any Collection Account described in this Section 6.25, the Borrower and its
Subsidiaries shall have ninety (90) days from the later of the Closing Date and
the date on which such Collection Account is opened or converted to cause such
account to become subject to one of the aforementioned account control
agreements.  Notwithstanding the foregoing, or anything to the contrary in
Section 2.11.1, at all times that (i) no Default exists and (ii) Excess
Availability equals or exceeds $300,000,000, amounts which are on deposit in
Collection Accounts shall be released, in a manner mutually satisfactory to the
Borrower and the Agent, on a daily basis to the Borrower’s operating accounts
maintained with JPMorgan Chase Bank, National Association.


6.26. Repayment of Indedtedness. The Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to any indenture, note
agreement or other agreement, document or instrument evidencing or governing
Subordinated Indebtedness or directly or indirectly voluntarily prepay, defease,
or in substance defease, purchase, redeem, retire, or otherwise acquire, any
Indebtedness unless, with respect to a prepayment, defeasance, purchase,
redemption, retirement or acquisition, immediately before and after giving
effect thereto the Indebtedness Prepayments Conditions have been satisfied;
provided that, regardless of whether Indebtedness Prepayment Conditions have
been so satisfied:  (i) the Borrower shall be permitted to prepay or repay up to
$150,000,000 in respect of the Indebtedness evidenced by the Borrower’s junior
subordinated notes due July 2012 so long as Excess Availability is at least
$350,000,000 immediately after giving effect (including pro forma effect) to
such prepayment or repayment and (ii) the Borrower shall be permitted to prepay
or repay Indebtedness using the proceeds of Indebtedness incurred in accordance
with the terms of the definition of Refinancing Indebtedness

 
66

--------------------------------------------------------------------------------

 
6.27. Multiemployer Plans.  Except as provided in Schedule 5.9, the Borrower
will not, nor will it permit any Subsidiary to, become a party to a
Multiemployer Plan.
 
ARTICLE VII

 
DEFAULTS

 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.
 
7.2. Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one (1) Business Day after the same becomes due, or (iii)
interest upon any Loan or any Commitment Fee, LC Fee, or other Obligations under
any of the Loan Documents within three (3) Business Days after such interest,
fee or other Obligation becomes due.
 
7.3. The breach by the Borrower of any of the terms or provisions of Section
6.1.11, 6.1.14, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 (to the extent
related to or affecting Property constituting or required to constitute
Collateral), 6.16, 6.17, 6.21, 6.22, 6.25, 6.26, or 6.27.
 
7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of:
 
(i) Section 6.1.9 (solely with respect to the Interim Collateral Reports
described therein) or Section 6.15 (to the extent related to or affecting
Property not constituting or not required to constitute Collateral) and such
breach is not remedied within five (5) Business Days of the earlier to occur of
(x) written notice from the Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise has knowledge of any such breach;
 
(ii)  Section 6.1.1, 6.1.2, 6.1.3, 6.1.4, 6.1.9 (solely with respect to the
Monthly Collateral Reports described therein), 6.1.10, 6.1.12, 6.1.13, 6.6, 6.9
or 6.24 and such breach is not remedied within ten (10) Business Days of written
notice from the Agent or any Lender to the Borrower; or
 
(iii) any of the other terms or provisions of this Agreement or any Loan
Document which is not remedied within thirty (30) Business Days after the
earlier to occur of (x) written notice from the Agent or any Lender to the
Borrower or (y) an Authorized Officer otherwise has knowledge of any such
breach.
 
 
67

--------------------------------------------------------------------------------

 
7.5. Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
 
7.6. The Borrower or any of its Subsidiaries shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.
 
7.7. Without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of forty-five (45) consecutive days.
 
7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
 
7.9. The Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $30,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith.
 
7.10. The Unfunded Liabilities of all Single Employer Plans shall exceed
$75,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.
 
7.11. Any Change in Control shall occur.
 
7.12. The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), would reasonably be
expected to result in a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
7.13. Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower or any Subsidiary Guarantor to discontinue
or to assert the invalidity or unenforceability of any Loan Document or any Lien
in favor of the Agent under the Loan Documents, or such Lien shall not have the
priority contemplated by the Loan Documents.
 
7.14. An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Borrower or any Affiliate of the Borrower to require the
amortization or liquidation of such Off-Balance Sheet Liabilities and (x) such
Off-Balance Sheet Trigger Event shall not be remedied or waived within the later
to occur of the tenth (10th) day after the occurrence thereof or the expiry date
of any grace period related thereto under the agreement evidencing such
Off-Balance Sheet Liabilities, or (y) such investors shall require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
such Off-Balance Sheet Trigger Event, (ii) results in the termination of
reinvestments of collections or proceeds of receivables and related assets under
the agreements evidencing such Off-Balance Sheet Liabilities other than as a
result of the termination or expiration of the agreement creating such
Off-Balance Sheet Liability upon maturity, or (iii) causes or otherwise permits
the replacement or substitution of the Borrower or any Affiliate thereof as the
servicer under the agreements evidencing such Off-Balance Sheet Liabilities;
provided, however, that this Section 7.14 shall not apply on any date with
respect to any voluntary request by the Borrower or an Affiliate thereof for an
above-described amortization, liquidation, or termination of reinvestments so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization, liquidation or termination of reinvestments.
 
ARTICLE VIII

 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 
8.1. Acceleration.  (i)  If any Default described in Section 7.6 or 7.7 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder, and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Secured Obligations shall immediately
become due and payable without any election or action on the part of the Agent,
any LC Issuer, or any Lender.  With respect to Facility LCs, the Borrower will
be and become thereby unconditionally obligated, without any further notice, act
or demand, to pay the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to the
difference of (x) the amount of LC Obligations at such time less (y) the amount
or deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (the “Collateral Shortfall Amount”).  If any other Default
occurs, the Required Lenders (or the Agent with the consent of the Required
Lenders) may (a) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs, or declare the Secured Obligations to be due and payable, or both,
whereupon the Secured Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Agent the Collateral Shortfall Amount which funds shall be deposited in the
Facility LC Collateral Account.
 
(ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
(and, at the direction of the Required Lenders, shall) make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Agent the Collateral Shortfall Amount,
which funds shall be deposited in the Facility LC Collateral Account.
 
 
69

--------------------------------------------------------------------------------

 
(iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Secured Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the LC Issuers under the Loan
Documents.
 
(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been paid in full in cash and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned promptly by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.
 
(v) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.
 
8.2. Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Agent with the consent of the Required Lenders; provided, however, that no such
agreement shall (i) increase the Revolving Loan Commitment of any Lender without
the written consent of such Lender (provided that the Agent may make Collateral
Protection Advances as set forth in Section 2.1.2), (ii) reduce or forgive the
principal amount of any Loan or Reimbursement Obligation or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender directly affected thereby (other than
(x) a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof and (y) any reduction of the amount of or any modification
of the payment date for the mandatory payments required under Section 2.2 (other
than Section 2.2.1), in each case which shall only require the approval of the
Borrower and the Required Lenders), (iii) postpone any scheduled date of payment
of the principal amount of any Loan or Reimbursement Obligation, or any date for
the scheduled payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Loan Commitment,
without the written consent of each Lender directly affected thereby, (iv)
change Section 11.1, 11.2 or 11.3 or the definition of “Pro Rata Share” in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) other than in a
transaction permitted under this Agreement, release the Borrower from its
obligations hereunder, without the consent of each Lender,  (vii) increase the
advance rate percentages for Perfected Cash Interests, Eligible Receivables
and/or Eligible Petroleum Inventory set forth in the definition of Borrowing
Base as of the Closing Date without the consent of each Lender, (viii) other
than in connection with a transaction permitted under this Agreement, release
all or substantially all of the Collateral without the written consent of each
Lender, or (ix) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guaranty or any other agreement pursuant to which
such Guarantors guarantee the repayment of the Secured Obligations without the
written consent of each Lender.  No amendment of any provision of this Agreement
relating to (a) the Agent shall be effective without the written consent of the
Agent, (b) the Non-Ratable Lender or any Non-Ratable Loan shall be effective
without the written consent of the Non-Ratable Lender and (c) any LC Issuer or
any Facility LC shall be effective without the written consent of such LC
Issuer.  No amendment to Section 2.21 of this Agreement shall be effective
without the written consent of the Non-Ratable Lender and each LC Issuer.  The
limit set forth in Section 2.1.2 on the aggregate amount of Collateral
Protection Advances that may be outstanding at any time shall not be increased
without the written consent of the Agent and the Lenders in the aggregate having
75% or more of the Aggregate Revolving Loan Commitment; provided, however, that
if all of the Revolving Loan Commitments have been terminated, the consent of
Lenders holding 75% or more of the Aggregate Outstanding Credit Exposure shall
be required to approve any such increase.  Notwithstanding the foregoing, no
Lender’s consent shall be required for any amendment, modification or waiver if
(i) by the terms of such amendment, modification or waiver the Revolving Loan
Commitment of such Lender shall terminate upon the effectiveness of such
amendment, modification or waiver and (ii) at the time such amendment,
modification or waiver becomes effective, such Lender receives payment in full
of all of the Obligations owing to it under the Loan Documents.  Notwithstanding
anything to the contrary herein the Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency.
 
 
70

--------------------------------------------------------------------------------

 
8.3. Preservation of Rights.  No delay or omission of the Lenders, the LC
Issuers, or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Agent with the consent of, the requisite number
of Lenders required pursuant to Section 8.2, and then only to the extent in such
writing specifically set forth.  All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the Agent, the
LC Issuers, and the Lenders until all of the Secured Obligations have been paid
in full.
 
ARTICLE IX

 
GENERAL PROVISIONS
 
9.1. Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3. Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuers, and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the LC Issuers, and the Lenders relating to the subject matter thereof other
than those contained in the fee letter described in Section 10.13 which shall
survive and remain in full force and effect during the term of this Agreement.
 
 
71

--------------------------------------------------------------------------------

 
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
9.5. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
 
9.6. Expenses; Indemnification.  (i)  The Borrower shall reimburse the Agent and
the Arrangers for any reasonable costs, internal charges and out-of-pocket
expenses (including outside attorneys’ and paralegals’ fees and time charges of
attorneys for the Agent and expenses of and fees for other advisors and
professionals engaged by the Agent or the Arrangers) paid or incurred by the
Agent or the Arrangers in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification and administration of the Loan Documents.  The Borrower also agrees
to reimburse the Agent, the Arrangers, the LC Issuers, and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including outside
attorneys’ and paralegals’ fees and time charges and expenses of attorneys and
paralegals for the Agent, the Arrangers, the LC Issuers, and the Lenders) paid
or incurred by the Agent, the Arrangers, any LC Issuer, or any Lender in
connection with the collection and enforcement of the Loan Documents.  In
addition to expenses set forth above, the Borrower agrees to reimburse, without
duplication, the Agent, promptly after the Agent’s request therefor, for each
audit and field exam, or other business analysis performed by or for the benefit
of the Holders of Secured Obligations in connection with this Agreement or the
other Loan Documents in an amount equal to the Agent’s then customary charges
for each person employed to perform such audit, field exam or analysis (which,
solely with respect to charges for audits of Collateral, shall not exceed a rate
of $850 per day for the Agent performing such audit), plus all reasonable costs
and expenses (including without limitation, travel expenses) incurred by the
Agent in the performance of such audit or analysis.
 
(ii) The Borrower hereby further agrees to indemnify the Agent, each Arranger,
each LC Issuer, each Lender, and their respective affiliates, and each of their
directors, officers, employees, agents and advisors against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, any Arranger, any LC Issuer, any Lender or any affiliate is a party
thereto, and all reasonable attorneys’ and paralegals’ fees, time charges and
reasonable expenses of attorneys and paralegals of the party seeking
indemnification, which attorneys and paralegals may or may not be employees of
such party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, collectively, “Indemnified Costs”, including any such
Indemnified Costs arising out of or relating to any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Affiliate thereof or any liability under Environmental Laws
related in any way to the property or operations of the Borrower or its
Affiliates, or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder except to the extent that they have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification.  The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.
 
 
72

--------------------------------------------------------------------------------

 
9.7. Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
 
9.8. Accounting.  Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in US GAAP are hereafter required or
permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations.  In
the event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean US GAAP as of the date of such
amendment.  Notwithstanding the foregoing or anything to the contrary set forth
herein, (i) all financial statements to be delivered by the Borrower pursuant to
Section 6.1 shall be prepared in accordance with US GAAP in effect at such time
and (ii) all terms of an accounting or financial nature used herein or in any
other Loan Document shall be construed, and all computations of amounts and
ratios referred to herein or in any other Loan Document shall be made, (x)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (previously referred to as Financial Accounting Standards Board Staff
Position APB 14-1) (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
 
9.9. Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10. Nonliability of Lenders.  The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers, and the Agent on the other hand shall be
solely that of borrower and lender.  Neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent, any Arranger, any LC Issuer, nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.  The Borrower agrees that neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Agent, any Arranger, any LC Issuer, any Lender,
the Borrower or any Subsidiary Guarantor shall have any liability with respect
to, and each such Person hereby waives, releases and agrees not to sue for, any
special, indirect, consequential or punitive damages suffered by it in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
 
 
73

--------------------------------------------------------------------------------

 
9.11. Confidentiality.  Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, for use solely in connection with the transactions
contemplated hereby, (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, in each case which have been
informed as to the confidential nature of such information, (iii) to regulatory
officials having jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners or the National
Association of Securities Dealers), (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, in each case
which have been informed as to the confidential nature of such information,
(vii) to credit insurance providers which have been informed as to the
confidential nature of such information, so long as such credit insurance
providers agree in writing to be bound by the requirements of this Section 9.11,
and (viii) permitted by Section 12.4.
 
9.12. Lenders Not Utilizing Plan Assets.  Each Lender and Designated Lender
represents and warrants that none of the consideration used by such  Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such  Lender
or Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.
 
9.13. Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
 
9.14. Disclosure.  The Borrower and each Lender, including each LC Issuer,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.
 
9.15. Performance of Obligations.  The Borrower agrees that the Agent may, but
shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any Collateral and (ii) after the occurrence and during the continuance
of a Default make any other payment or perform any act required of the Borrower
under any Loan Document or take any other action which the Agent in its
discretion deems necessary or desirable to protect or preserve the Collateral,
including, without limitation, any action to (x) effect any repairs or obtain
any insurance called for by the terms of any of the Loan Documents and to pay
all or any part of the premiums therefor and the costs thereof and (y) pay any
rents payable by the Borrower which are more than thirty (30) days past due, or
as to which the landlord has given notice of termination, under any lease.  The
Agent shall use its best efforts to give the Borrower notice of any action taken
under this Section 9.15 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
Borrower’s obligations in respect thereof.  The Borrower agrees to pay the
Agent, upon demand, the principal amount of all funds advanced by the Agent
under this Section 9.15, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full.  If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Agent, the Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Agent, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
such advance.  If such funds are not made available to the Agent by such Lender
within one (1) Business Day after the Agent’s demand therefor, the Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received.  The failure of any Lender to make available to the Agent its Pro Rata
Share of any such unreimbursed advance under this Section 9.15 shall neither
relieve any other Lender of its obligation hereunder to make available to the
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Agent.  All outstanding principal of, and interest on,
advances made under this Section 9.15 shall constitute Obligations secured by
the Collateral until paid in full by the Borrower.
 
 
74

--------------------------------------------------------------------------------

 
9.16. Subordination of Intercompany Indebtedness.  The Borrower agrees that any
and all claims of the Borrower against any of its Subsidiaries that is a
guarantor with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided that, and not in contravention of the foregoing,
so long as no Default has occurred and is continuing the Borrower may make loans
to and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from each such guarantor to the extent permitted by the terms of
this Agreement and the other Loan Documents.  Notwithstanding any right of the
Borrower to ask, demand, sue for, take or receive any payment from any
guarantor, all rights, liens and security interests of the Borrower, whether now
or hereafter arising and howsoever existing, in any assets of any guarantor
shall be and are subordinated to the rights of the Holders of Secured
Obligations in those assets.  The Borrower shall not have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Secured Obligations (or any affiliate
thereof) have been terminated.  If all or any part of the assets of any
guarantor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such guarantor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such guarantor is dissolved or
if substantially all of the assets of any such guarantor are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any guarantor to the Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Agent for application on any of the
Secured Obligations, due or to become due, until such Secured Obligations (other
than contingent indemnity obligations) shall have first been fully paid and
satisfied (in cash).  Should any payment, distribution, security or instrument
or proceeds thereof be received by the Borrower upon or with respect to the
Intercompany Indebtedness after an Insolvency Event prior to the satisfaction of
all of the Secured Obligations (other than contingent indemnity obligations) and
the termination of all financing arrangements pursuant to any Loan Document
among the Borrower and the Holders of Secured Obligations (and their
Affiliates), the Borrower shall receive and hold the same in trust, as trustee,
for the benefit of the Holders of Secured Obligations and shall forthwith
deliver the same to the Agent, for the benefit of such Persons, in precisely the
form received (except for the endorsement or assignment of the Borrower where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Borrower as the
property of the Holder of Secured Obligations.  If the Borrower fails to make
any such endorsement or assignment to the Agent, the Agent or any of its
officers or employees are irrevocably authorized to make the same.  The Borrower
agrees that until the Secured Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders
of  the Secured Obligations (and their Affiliates) have been terminated, the
Borrower will not assign or transfer to any Person (other than the Agent) any
claim the Borrower has or may have against any guarantor.
 
 
75

--------------------------------------------------------------------------------

 
9.17. Certifications Regarding Indentures.  The Borrower hereby certifies to the
Agent and the Lenders that, immediately prior to the effectiveness of the
Revolving Loan Commitments, and immediately prior to each Credit Extension
hereunder, the Borrower’s incurrence of Indebtedness under this Agreement and
the other Loan Documents does not violate (i) Section 4.09 of the Indenture,
dated as of November 16, 2005, as amended or modified from time to time, to
which the Borrower and certain of its Subsidiaries are subject and pursuant to
which the Borrower issued certain 61/4% Senior Notes Due 2012, (ii) Section 4.09
of the Indenture, dated as of November 16, 2005, as amended or modified from
time to time, to which the Borrower and certain of its Subsidiaries are subject
and pursuant to which the Borrower issued certain 65/8% Senior Notes Due 2015,
(iii) Section 4.09 of the Indenture, dated as of May 29, 2007, as amended or
modified from time to time, to which the Borrower and certain of its
Subsidiaries are subject and pursuant to which the Borrower issued certain 61/2%
Senior Notes Due 2017, and (iv) Section 4.09 of the Indenture, dated as of June
5, 2009, as amended or modified from time to time, to which the Borrower and
certain of its Subsidiaries are subject and pursuant to which the Borrower
issued certain 93/4% Senior Notes Due 2019.  The Borrower further certifies to
the Agent and the Lenders that the Revolving Loan Commitment component of this
Agreement and the other Loan Documents constitute a “Credit Facility” and a
“Senior Credit Facility” under each of the foregoing Indentures.  The Borrower
further certifies that the Revolving Loan Commitments, this Agreement, and the
other Loan Documents collectively constitute “Senior Debt” under each of the
foregoing Indentures.
 
9.18. Co-Agents.  Other than as set forth in Section 9.6, no Lender identified
in this Agreement as the syndication agent, the co-documentation agents or any
other Co-Agent shall have any right, power, obligation, liability,
responsibility, or duty under any Loan Document other than those applicable to
any Lender as such.  Without limiting the foregoing, no such Lender shall have
or be deemed to have a fiduciary relationship with any Lender.
 
ARTICLE X
 
THE AGENT

 
10.1. Appointment; Nature of Relationship.  JPMorgan Chase Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents.  The Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article X.  Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any of the Holders of Secured Obligations by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Holders of Secured Obligations,
(ii) is a “representative” of the Holders of Secured Obligations within the
meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders, for itself and on behalf of its
Affiliates as Holders of Secured Obligations, hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.
 
 
76

--------------------------------------------------------------------------------

 
10.2. Powers.  The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.
 
10.3. General Immunity.  Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, or any Lender or Holder of
Secured Obligations for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
 
10.4. No Responsibility for Loans, Recitals, etc.  Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries.  The Agent shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Agent at such time, but is voluntarily furnished by the Borrower to the Agent
(either in its capacity as Agent or in its individual capacity).
 
10.5. Action on Instructions of Lenders.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders.  The
Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such).  The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
 
 
77

--------------------------------------------------------------------------------

 
10.6. Employment of Agents and Counsel.  The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.
 
10.7. Reliance on Documents; Counsel.  The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8. Agent’s Reimbursement and Indemnification.  The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata Shares of
the Aggregate Revolving Loan Commitment (or, if the Aggregate Revolving Loan
Commitment has been terminated, of the Aggregate Outstanding Revolving Loan
Credit Exposure) (i) for any amounts not reimbursed by the Borrower for which
the Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agent and (ii)
any indemnification required pursuant to Section 3.5(vii) shall, notwithstanding
the provisions of this Section 10.8, be paid by the relevant Lender in
accordance with the provisions thereof.  The obligations of the Lenders under
this Section 10.8 shall survive payment of the Secured Obligations and
termination of this Agreement.
 
10.9. Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
 
10.10. Rights as a Lender.  In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Loan Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.  The Agent, in its
individual capacity, is not obligated to remain a Lender.
 
 
78

--------------------------------------------------------------------------------

 
10.11. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, the Arrangers or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
10.12. Successor Agent.  The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign.  The Agent may not be removed at any time without its prior
written consent.  Upon any resignation, the Required Lenders shall have the
right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent.  Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder.  If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment.  Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least
$100,000,000.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent.  Upon the effectiveness of the resignation of the Agent, the resigning
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation of the Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.  In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
 
10.13. Agent and Arrangers Fees.  The Borrower agrees to pay to the Agent and
the Arrangers, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers pursuant to the fee letter dated February
2, 2011 by and between the Borrower and the Agent, as amended or modified from
time to time.
 
10.14. Delegation to Affiliates.  The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
 
 
79

--------------------------------------------------------------------------------

 
10.15. Collateral Documents.  (a)  Each Lender authorizes the Agent to enter
into each of the Collateral Documents to which it is a party and to take all
action contemplated by such documents.  Each Lender agrees that no Holder of
Secured Obligations (other than the Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent for the benefit of the Holders of Secured Obligations upon the terms
of the Collateral Documents.
 
(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Agent is hereby authorized
to execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Holders of Secured
Obligations.
 
(c) The Lenders hereby authorize the Agent, at its option and in its discretion,
to release any Lien granted to or held by the Agent upon any Collateral (i) upon
termination of the Aggregate Revolving Loan Commitment and payment and
satisfaction of all of the Obligations (other than contingent indemnity
obligations and Rate Management Obligations) at any time arising under or in
respect of this Agreement or the Loan Documents or the transactions contemplated
hereby or thereby; (ii) as permitted by, but only in accordance with, the terms
of the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder.  Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 10.15.
 
(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary Guarantor in respect of) all
interests retained by the Borrower or any Subsidiary Guarantor, including,
without limitation, the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.
 
10.16. Exercise of Certain Remedies.  Except with respect to the exercise of
setoff rights of any Lender in accordance with Section 11.1, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against the
Borrower or with respect to any Loan Document, without the prior written consent
of the Required Lenders or, as may be provided in this Agreement or the other
Loan Documents, with the consent of the Agent.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS

 
11.1. Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due and Borrower shall be promptly notified in writing thereof by such
Lender and Affiliate.
 
 
80

--------------------------------------------------------------------------------

 
11.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or as otherwise provided
herein) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a participation in the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure.  If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.
 
11.3. Application of Payments.  Principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Loans to which such payments relate held by each Lender) and payments of
the fees shall, as applicable, be apportioned ratably among the Lenders, except
for fees payable solely to the Agent or any LC Issuer and except as provided in
the fee letter referenced in Section 10.13.  Subject to the provisions of
Section 2.2 governing the application of mandatory prepayments, all payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of any Collateral received by the Agent following acceleration of
the maturity of the Obligations pursuant to Section 8.1, shall be applied,
ratably, subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Agent
from the Borrower, second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
due in respect of the Revolving Loans, including Non-Ratable Loans and
Collateral Protection Advances, fourth, to pay or prepay ratably the principal
amount of the Collateral Protection Advances, fifth, to pay or prepay ratably
the principal amount of the Non-Ratable Loans and the Revolving Loans, unpaid
Reimbursement Obligations in respect of Facility LCs, and an amount to the Agent
equal to one hundred ten percent (110%) of the aggregate undrawn face amount of
all outstanding Facility LCs to be held as cash collateral for such Obligations,
sixth, to pay any amounts owing with respect to Bank Products, and seventh, to
the payment of any other Secured Obligation due to the Agent or any Lender by
the Borrower.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default is in
existence, neither the Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan, or (b) in the event, and
only to the extent, that there are no outstanding Floating Rate Loans and, in
any event, the Borrower shall pay the breakage losses with respect to Eurodollar
Loans in accordance with Section 3.4.  The Agent and the Required Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured
Obligations.  Unless otherwise required by the terms of this Agreement, all
principal payments in respect of Loans (other than Non-Ratable Loans and
Collateral Protection Advances) shall be applied first to repay outstanding
Floating Rate Loans, and then to repay outstanding Eurodollar Loans with those
Eurodollar Loans which have earlier expiring Interest Periods being repaid prior
to those which have later expiring Interest Periods.
 
11.4. Failure to Make Payment.  If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.11, 2.18, 2.19.5, 9.15 or 10.8,
then the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Lender for the benefit of the Agent, the Non-Ratable Lender or any LC
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.

 
 
81

--------------------------------------------------------------------------------

 
ARTICLE XII

 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 
12.1. Successors and Assigns; Designated Lenders
 
12.1.1 Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participants must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 12.3.2.  The parties to this Agreement acknowledge that clause (ii)
of this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank, (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee or (z) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
direct or indirect contractual counterparties in swap agreements relating to the
Loans; provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
12.1.2 Designated Lenders.
 
(i)  
Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Loans to be made by such Lender pursuant to this Agreement;
provided that the designation of an Eligible Designee by any Lender for purposes
of this Section 12.1.2 shall be subject to the approval of the Agent (which
consent shall not be unreasonably withheld or delayed).  Upon the execution by
the parties to each such designation of an agreement in the form of Exhibit F
hereto (a “Designation Agreement”) and the acceptance thereof by the Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement.  The Designating Lender shall thereafter have the right to permit the
Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of the
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Loan was made by the Designating Lender.  As
to any Loan made by it, each Designated Lender shall have all the rights a
Lender making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article
III hereof for any amount which would exceed the amount that would have been
payable by the Borrower to the Lender from which the Designated Lender obtained
any interests hereunder.  No additional Notes shall be required with respect to
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender.  Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder.  Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments.  In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrower or the Agent, assign all or portions of its interests in any
Loans to its Designating Lender or to any financial institution consented to by
the Agent providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.

 
 
82

--------------------------------------------------------------------------------

 
(ii)  
Each party to this Agreement hereby agrees that it shall not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law for one
year and a day after the payment in full of all outstanding senior indebtedness
of any Designated Lender; provided that the Designating Lender for each
Designated Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage and expense arising out of its inability
to institute any such proceeding against such Designated Lender.  This Section
12.1.2 shall survive the termination of this Agreement.

 
12.2. Participations
 
12.2.1 Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Revolving Loan Commitment of such Lender or any other interest of such Lender
under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.
 
 
83

--------------------------------------------------------------------------------

 
       12.2.2 Register.  Each Lender that sells a participating interest, acting
solely for this purpose as an agent of the Borrower, shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Outstanding Credit Exposure, any Note, any
Revolving Loan Commitment or any other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Outstanding Credit Exposure, Note, Revolving Loan Commitment or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, such Lender and the Agent shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding notice to the
contrary.

       12.2.3 Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Revolving Loan
Commitment in which such Participant has an interest which would require consent
of all of the Lenders pursuant to the terms of Section 8.2.
 
       12.2.4 Benefit of Certain Provisions.  The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing  under  the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a
Lender.  The Borrower further agrees that each Participant shall be entitled to
the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.
 
 
84

--------------------------------------------------------------------------------

 
12.3. Assignments.
 
12.3.1 Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Agent, either be in an amount
equal to the entire applicable Outstanding Credit Exposure of the assigning
Lender or  (unless each of the Borrower and the Agent otherwise consents) be in
an aggregate amount not less than $10,000,000 with respect to Revolving Loans.
The amount of the assignment shall be based on the Outstanding Credit Exposure
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the Assignment Agreement.
 
12.3.2 Consents.  The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within fifteen (15) Business Days after having received
notice thereof; provided, further, that the consent of the Borrower shall not be
required if (i) a Default has occurred and is continuing or (ii) such assignment
is in connection with the physical settlement of any Lender’s obligations to
direct or indirect contractual counterparties in swap agreements relating to the
Loans; provided, that the assignment without the Borrower’s consent pursuant to
clause (ii) shall not increase the Borrower’s liability under Section 3.5.  The
consent of the Agent and, for so long as JPMorgan is an LC Issuer hereunder,
JPMorgan in its capacity as a LC Issuer shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund.  Any consent required under this Section 12.3.2 shall not be
unreasonably withheld or delayed.
 
12.3.3 Effect; Effective Date.  Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent or unless such assignment is made to
such assigning Lender’s Affiliate or an Approved Fund), such assignment shall
become effective on the effective date specified in such assignment.  The
Assignment Agreement shall contain a representation and warranty by the
Purchaser to the effect that the assignment evidenced thereby will not result in
a non-exempt “prohibited transaction” under Section 406 of ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Agent.  In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that, upon cancellation and surrender to the Borrower of the
Notes (if any) held by the transferor Lender, new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender, if applicable, and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their Revolving Loan Commitments (or,
if the Termination Date has occurred, their respective Outstanding Credit
Exposure), as adjusted pursuant to such assignment.
 
 
85

--------------------------------------------------------------------------------

 
12.3.4 Register.  The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitments of, and
principal amounts of and interest on the Loans owing to, each Lender pursuant to
the terms hereof from time to time and whether such Lender is an original Lender
or assignee of another Lender pursuant to an assignment under this Section
12.3.  The entries in the Register shall be conclusive, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
12.4. Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
 
12.5. Tax Certifications.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
 
ARTICLE XIII

 
NOTICES
 
13.1. Notices.
 
(a) Except as otherwise permitted by Section 2.13 with respect to borrowing
notices, (and subject to Section 13.1(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i) if to the Borrower, to it at 19100 Ridgewood Parkway, San Antonio, Texas
78259, Attention of Corporate Secretary (Telecopy No. 210-569-5130; Telephone
No. 210-626-6000), with copies to the Finance Department/Treasurer, Attention
Brian Randecker (Telecopy No. 210-745-4673; Telephone No. 210-626-4757) and
Tracy Jackson (Telecopy No. 210-569-5130; Telephone No. 210-626-6779);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, 9th Floor, Dallas, Texas 75201, Attention of Region Manager (Telecopy
No. (214) 965-4731),with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue,
9th Floor, Dallas, Texas 75201, Attention of J. Devin Mock (Telecopy No. (214)
965-2594);
 
 
86

--------------------------------------------------------------------------------

 
(iii) If to JPMorgan as LC Issuer, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 22nd Floor, Chicago, Illinois 60603, Attention of Olga Prado (Telecopy
No. (312) 732-7606),or in the case of any other LC Issuer, to it at the address
and telecopy number specified from time to time by such LC Issuer to the
Borrower and the Administrative Agent;
 
(iv) if to the Non-Ratable Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 22nd Floor, Chicago, Illinois 60603, Attention of Olga Prado (Telecopy
No. (312) 732-7606); and
 
(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender.  The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
13.2. Change of Address.  The Borrower, the Agent, any LC Issuer, and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
 
ARTICLE XIV

 
COUNTERPARTS; INTEGRATION; EFFECTIVENESS

 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 
15.1           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.  IF ANY COURT, TRIBUNAL OR OTHER ENTITY WITH JURISDICTION OVER THE LOAN
DOCUMENTS AND THE TRANSACTIONS EVIDENCED THEREBY REJECTS THE FOREGOING CHOICE OF
NEW YORK LAW, THEN THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS SECTION 105/5-1 ET SEQ.
BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
 
87

--------------------------------------------------------------------------------

 
15.2           CONSENT TO JURISDICTION.  THE BORROWER, THE AGENT AND EACH LENDER
AND EACH LC ISSUER EACH HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL COURT SITTING IN OR WITH DIRECT JURISDICTION OVER THE
SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING IN OR WITH
DIRECT JURISDICTION OVER THE BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS (OTHER THAN ANY COLLATERAL
DOCUMENTS).  THE BORROWER, THE AGENT, EACH LC ISSUER AND EACH LENDER EACH HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
 
15.3           WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT, EACH LC ISSUER,
EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
 
ARTICLE XVI

 
PRIOR CREDIT AGREEMENT      The Borrower, certain of the Lenders, and the Agent
are parties to the Prior Credit Agreement.  The Borrower, the Lenders, and the
Agent agree that upon (i) the execution and delivery of this Agreement by each
of the parties hereto and (ii) satisfaction (or waiver by the aforementioned
parties) of the conditions precedent set forth in Section 4.1, the terms and
conditions of the Prior Credit Agreement shall be and hereby are amended,
superseded, and restated in their entirety by the terms and provisions of this
Agreement.  All amounts outstanding or otherwise due and payable under the Prior
Credit Agreement prior to the Closing Date shall, on and after the Closing Date,
be outstanding and due and payable under this Agreement.  Notwithstanding the
foregoing, the Borrower affirms its rights, duties and obligations under the
Security Agreement, including, without limitation, the security interest granted
thereunder, and the other Loan Documents delivered in connection herewith, and
agrees and acknowledges that this Agreement constitutes the “Credit Agreement”
referenced therein.  Without limiting the foregoing, upon the effectiveness
hereof, the Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Prior Credit Agreement as are necessary in order that each such Lender’s
Outstanding Credit Exposure hereunder reflects such Lender’s Pro Rata Share of
the Aggregate Outstanding Credit Exposure on the Closing Date.  Upon the
effectiveness hereof, each Departing Lender’s “Revolving Loan Commitment” under
the Prior Credit Agreement shall be terminated, each Departing Lender shall have
received payment in full of all of the “Obligations” under the Prior Credit
Agreement (other than obligations to pay fees and expenses with respect to which
the Borrower has not received an invoice, “Rate Management Obligations”,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Prior Credit Agreement) and each
Departing Lender shall not be a Lender hereunder.  All Lenders agree and
acknowledge that only Departing Lenders shall receive full repayment of their
“Obligations” under the Prior Credit Agreement on the effective date hereof, as
such Departing Lenders shall not constitute Lenders hereunder, and the Lenders
consent to such full repayment as described above.


 
88

--------------------------------------------------------------------------------

 
ARTICLE XVII

 
USA PATRIOT ACT     Each Lender that is subject to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower and each Subsidiary Guarantor that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Person, which information includes the
name and address of such Person and other information that will allow such
Lender to identify such Person in accordance with the Act.




The remainder of this page is intentionally blank
 

 
89

--------------------------------------------------------------------------------

 

                       IN WITNESS WHEREOF, the Borrower, the Lenders, the
initial LC Issuer, and the Agent have
                               executed this Agreement as of the date first
above written.
 


                         TESORO CORPORATION,
                         as the Borrower

 

 
By:  
/s/ TRACY JACKSON
    Name: 
Tracy Jackson
    Title:
Vice President Finance, Treasurer 
   








Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 



           
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
individually, as a Lender, as an initial LC Issuer, as the Non-Ratable Lender
and as Administrative Agent
 
   
By:  
/s/ J. DEVIN MOCK
    Name: 
J. Devin Mock
    Title: 
Vice President
   



 
                   
 
 
 
Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
                        
 
 
 
 

           
THE ROYAL BANK OF SCOTLAND PLC,
individually as a Lender and as Syndication Agent
 
   
By:  
/s/ BRIAN D. WILLIAMS
    Name:
Brian D. Williams
    Title: 
Vice President
   



 

Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
                                                


 
 
 

           
BANK OF AMERICA, N.A.,
as a Lender
 
   
By:  
/s/ JAMES B. ALLIN
    Name:
James B. Allin
    Title: 
Senior Vice President
   





Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

           
BNP PARIBAS,
as a Lender
 
   
By:  
/s/ ANDREW OSTROV
    Name:
Andrew Ostrov
    Title: 
Director
   


                                               
 

           
 
   
By:  
/s/ LARRY ROBINSON
    Name:
Larry Robinson
    Title: 
Director
   





                                         


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
 

           
CITIBANK, N.A.,
as a Lender
 
   
By:  
/s/ BRENDAN MACKAY
    Name:
Brendan Mackay
   
Title: 
 
Director
CMO-ABTF
   


                                                      
 

Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
                                          
 
  
 
 

           
NATIXIS,
as a Lender
 
   
By:  
/s/ LOUIS P. LAVILLE III
    Name:
Louis P. Laville, III
    Title: 
Managing Director
   


 
 

           
 
 
   
By:  
/s/ DANIEL PAYER
    Name:
Daniel Payer
    Title: 
Managing Director
   




Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
THE BANK OF NOVA SCOTIA,
as a Lender
 
   
By:  
/s/ J. FRAZELL
    Name:
J. Frazell
    Title: 
Director
   


                                        
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
                                                
 
 

           
WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender
 
   
By:  
/s/ MATT HARBOUR
    Name:
Matt Harbour
    Title: 
Vice President
   


 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
MIZUHO CORPORATE BANK, LTD.,
as a Lender
 
   
By:  
/s/ LEON MO
    Name:
Leon Mo
    Title: 
Authorized Signatory
   


                                           
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
BANCO BILBAO VIZCAYA ARGENT ARIA S.A.,
NEW YORK BRANCH, as a Lender
 
   
By:  
/s/ ERICH MICHEL
    Name:
Erich Michel
   
Title: 
 
Executive Director
Head of Structured Trade Finance-North America
   

 

           
 
 
   
By:  
/s/ MICHAEL OKA
    Name:
Michael Oka
    Title: 
Executive Director
   


                
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender
 
   
By:  
/s/ DAVID GURGHIGIAN
    Name:
David Gurghigian
    Title: 
Managing Director
   

 

           
 
   
By:  
/s/ MICHAEL D. WILLIS
    Name:
Michael D. Willis
    Title: 
Managing Director
   


        
 
 
 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
LLOYDS TSB BANK PLC,
as a Lender
 
   
By:  
/s/NEIL BACKHOUSE
    Name:
Neil Backhouse
   
Title: 
 
Vice President
B111
   


 
 
 
 

           
 
 
   
By:  
/s/ MICHAEL MEISS
    Name:
Michael Meiss
   
Title: 
 
 
Senior Vice President
Major Corporates, Oil & Gas
M057
   


 
                                                  



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
   
By:  
/s/ BRAD HIGGINS
    Name:
Brad Higgins
    Title: 
Vice President
   


         
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
ROYAL BANK OF CANADA,
as a Lender
 
   
By:  
/s/ PIERRE NORIEGA
    Name:
Pierre Noriega
    Title: 
Authorized Signatory
   


                                      
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
UBS LOAN FINANCE LLC,
as a Lender
 
   
By:  
/s/ MARY E. EVANS
    Name:
Mary E. Evans
    Title: 
Associate Director
   


 
 

           
 
 
   
By:  
/s/ APRIL VARNER-NANTON
    Name:
April Varner-Nanton
    Title: 
Director
   


                                               
 
                         
 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
RB INTERNATIONAL FINANCE (USA), LLC,
as a Lender
 
 
   
By:  
/s/ SHIRLEY RITCH
    Name:
Shirley Ritch
    Title: 
Vice President
   


 
 

           
 
 
   
By:  
/s/ NICOLAS MORIATIS
    Name:
Nicolas Moriatis
   
Title: 
 
Chief Financial Officer
 First Vice President
   


                                       
 
 
                       
 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
CREDIT SUISSE AG, CAYMAN ISLANDS,
as a Lender
 
 
   
By:  
/s/ MIKHAIL FAYBUSOVICH
    Name:
Mikhail Faybusovich
    Title: 
Director
   


 
 

           
 
 
   
By:  
/s/ VIPUL DHADDA
    Name:
Vipul Dhadda
    Title: 
Associate
   


                                                
 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
as a Lender
 
 
   
By:  
/s/ WILLIAM S. ROGERS
    Name:
William S. Rogers
    Title: 
Authorized Signatory
   


 
   
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
 
 
   
By:  
/s/ PAUL O'LEARY
    Name:
Paul O'Leary
    Title: 
Director
   


 
 

           
THE ROYAL BANK OF SCOTLAND PLC,
individually as a Lender and as Syndication Agent
 
   
By:  
/s/ MICHAEL GETZ
    Name:
Michael Getz
    Title: 
Vice President
   


 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
REGIONS BANK,
as a Lender
 
 
   
By:  
/s/ JON ECKHOUSE
    Name:
Jon Eckhouse
    Title: 
Vice President
   


                                   
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
SOCIETE GENERALE,
as a Lender
 
 
   
By:  
/s/ CHUNG-TAEK OH
    Name:
Chung-Taek Oh
    Title: 
Director
   


 
 

           
 
 
   
By:  
/s/ SEBASTIEN RIBATTO 
    Name:
Sebastien Ribatto
    Title: 
Managing Director
   


 
                              
 
 
                           



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
 
   
By:  
/s/ YOSHIHIRO HYAKUTOME
    Name:
Yoshihiro Hyakutome
    Title: 
General Manager
   


 
                                                
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
SUNTRUST BANK,
as a Lender
 
   
By:  
/s/ MARK BOHNTINSKY
    Name:
Mark Bohntinsky
    Title: 
Managing Director
   


 
                                          
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
BARCLAYS BANK PLC,
as a Lender
 
 
   
By:  
/s/ MICHAEL J. MOZER
    Name:
Michael J. Mozer
    Title: 
Vice President
   


 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
CIBC INC.,
as a Lender
 
 
   
By:  
/s/ TRUDY W. NELSON
    Name:
Trudy W. Nelson
    Title: 
Authorized Signatory
   


 
 

           
 
 
   
By:  
/s/ RICHARD ANTL
    Name:
Richard Antl
    Title: 
Authorized Signatory
   


    
                       
           
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
COMERICA BANK,
as a Lender
 
   
By:  
/s/ L.J. PERENYI
    Name:
L.J. Perenyi
    Title: 
Vice President
   


                               
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
   
By:  
/s/ JEFFREY D. PATTON
    Name:
Jeffrey D. Patton
    Title: 
Assistant Vice President
   


 
                                  
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
CAPITAL ONE, N.A.,
as a Lender
 
 
   
By:  
/s/ NANCY M. MAK
    Name:
Nancy M. Mak
    Title: 
Vice President
   


                                       
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

           
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
 
   
By:  
/s/ ANTHONY CASCIANO
    Name:
Anthony Casciano
    Title: 
SVP
   


 
 

           
 
 
   
By:  
/s/ JOHN FINORE
    Name:
John Finore
    Title: 
Vice President
   


    
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
THE FROST NATIONAL BANK,
as a Lender
 
   
By:  
/s/ SARAH CERNOSEK
    Name:
Sarah Cernosek
    Title: 
Vice President
   


                                        
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

           
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
 
 
   
By:  
/s/ MARK A. SERICE
    Name:
Mark A. Serice
    Title: 
Senior Vice President
   


                                   
 
 


Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
BANK HAPOALIM,
as a Lender
 
 
   
By:  
/s/ JAMES P. SURLESS
    Name:
James P. Surless
    Title: 
Vice President
   


 
 

           
 
 
   
By:  
/s/ CHARLES MCLAUGHLIN
    Name:
Charles McLaughlin
    Title: 
Senior Vice President
   


                                                
 
 



Signature Page to Fifth Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
BMO HARRIS FINANCING, INC.
 
 
   
By:  
/s/ RICHARD A. GARCIA
    Name:
Richard A. Garcia
    Title: 
Director
   


        
                       
 
 


Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
State of California Public Employees' Retirement System
 
 
   
By:  
/s/ MIKE CLAYBAR
    Name:
Mike Claybar
    Title: 
Portfolio Manager
   


         


Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
Sovereign Bank
 
 
   
By:  
/s/ W. JAY REESE III
    Name:
W. Jay Reese III
    Title: 
Vice President
   


 


Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
Allied Irish Banks, p.l.c.
 
 
   
By:  
/s/ MARTIN CHIN
    Name:
Martin Chin
    Title: 
Senior Vice President
   


 

           
 
 
   
By:  
/s/ BRENT PHILLIPS
    Name:
Brent Phillips
    Title: 
Vice President
   


         
                        
                                     
 


Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
WEBSTER BUSINESS CREDIT CORP.
 
 
   
By:  
/s/ JULIAN VIGDER
    Name:
Julian Vigder
    Title: 
VP
   


         
 
Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
UPS Capital Corporation
 
 
   
By:  
/s/ WILLIAM H. TALBOT
    Name:
William H. Talbot
    Title: 
Director
   


         
      
 
Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the *Prior Credit Agreement
and will not be a party to this Agreement.
 
First Commercial Bank, Los Angeles Branch
 
 
   
By:  
/s/ Josephine Chong
    Name:
Josephine Chong
    Title: 
VP and Manager
   


         
                       
 
Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
 
 

           
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Prior Credit Agreement
and will not be a party to this Agreement.
 
ALLY COMMERCIAL FINANCE LLC
 
 
   
By:  
/s/ JOHN BUFF
    Name:
John Buff
    Title: 
Senior Managing Director
   


        
                 
 
 
Departing Lender Signature Page to Fifth Amended and Restated Credit Agreement
Tesoro Corporation
 
 

--------------------------------------------------------------------------------

 
COMMITMENT SCHEDULE


LENDER
 
REVOLVING LOAN COMMITMENT
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
  $ 120,000,000  
THE ROYAL BANK OF SCOTLAND PLC
  $ 120,000,000  
BANK OF AMERICA, N.A.
  $ 85,000,000  
BNP PARIBAS
  $ 85,000,000  
CITIBANK, N.A.
  $ 85,000,000  
NATIXIS
  $ 85,000,000  
THE BANK OF NOVA SCOTIA
  $ 85,000,000  
WELLS FARGO CAPITAL FINANCE, LLC
  $ 85,000,000  
MIZUHO CORPORATE BANK, LTD.
  $ 85,000,000  
BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH
  $ 65,000,000  
CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK
  $ 65,000,000  
LLOYDS TSB BANK PLC
  $ 65,000,000  
PNC BANK, NATIONAL ASSOCIATION
  $ 65,000,000  
ROYAL BANK OF CANADA
  $ 65,000,000  
UBS LOAN FINANCE LLC
  $ 65,000,000  
RB INTERNATIONAL FINANCE (USA), LLC
  $ 65,000,000  
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
  $ 45,000,000  
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
  $ 45,000,000  
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 45,000,000  
REGIONS BANK
  $ 45,000,000  
SOCIÉTÉ GÉNÉRALE
  $ 45,000,000  
SUMITOMO MITSUI BANKING CORPORATION
  $ 45,000,000  
SUNTRUST BANK
  $ 45,000,000  
BARCLAYS BANK PLC
  $ 45,000,000  
CIBC INC.
  $ 30,000,000  
COMERICA BANK
  $ 30,000,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 30,000,000  
CAPITAL ONE, N.A.
  $ 30,000,000  
SIEMENS FINANCIAL SERVICES, INC.
  $ 25,000,000  
THE FROST NATIONAL BANK
  $ 20,000,000  
AMEGY BANK NATIONAL ASSOCIATION
  $ 20,000,000  
BANK HAPOALIM
  $ 15,000,000  
TOTAL
  $ 1,850,000,000  



 





 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE
 
Index Debt Ratings
Commitment Fee Rate
Eurodollar Rate Margin
Floating Rate Margin
Category 1: Index Debt Rating of BBB+ by S&P or Baa1 by Moody’s or higher
0.375%
1.50%
0.50%
Category 2: Index Debt Rating of BBB by S&P or Baa2 by Moody’s
0.375%
1.75%
0.75%
Category 3:   Index Debt Rating of BBB- by S&P or Baa3 by Moody’s
0.375%
2.00%
1.00%
Category 4:  Index Debt Rating of BB+ by S&P or Ba1 by Moody’s
0.50%
2.25%
1.25%
Category 5:  Index Debt Rating of BB by S&P or Ba2 by Moody’s or lower
0.50%
2.50%
1.50%



 
For purposes of, and notwithstanding, the foregoing, (i) if either Moody’s or
S&P shall not have in effect an Index Debt Rating for the Borrower, then such
rating agency shall be deemed to have established such a rating in Category 5;
(ii) if the Index Debt Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different categories, the Applicable Margin
and the Applicable Fee Rate shall be based on the higher of the two ratings; and
(iii) if the Index Debt Ratings established or deemed to have been established
by Moody’s and S&P shall be changed, such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to the Loan Documents or
otherwise.  Each change in the Applicable Margin and the Applicable Fee ate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.

 
 

--------------------------------------------------------------------------------

 

DEPARTING LENDER SCHEDULE


1) BMO HARRIS FINANCING, INC.


2) STATE OF CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM


3) SOVEREIGN BANK


4) ALLIED IRISH BANKS, p.l.c.


5) WEBSTER BUSINESS CREDIT CORP.


6) UPS CAPITAL CORPORATION


7) FIRST COMMERCIAL BANK, LOS ANGELES BRANCH


8) ALLY COMMERCIAL FINANCE LLC

 
 

--------------------------------------------------------------------------------